Exhibit 10.4
CREDIT AGREEMENT
Dated as of June 24, 2011
Between
UTi WORLDWIDE, INC.
and
BANK OF THE WEST

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    16  
1.03 Accounting Terms
    17  
1.04 References to Agreements and Laws
    17  
1.05 Times of Day
    17  
1.06 Letter of Credit Amounts
    17  
1.07 Alternative Currencies
    17  
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    18  
2.01 Revolving Loans
    18  
2.02 Borrowings, Conversions and Continuations of Revolving Loans
    18  
2.03 Letters of Credit
    19  
2.04 Prepayments
    23  
2.05 Termination or Reduction of Revolving Commitment
    23  
2.06 Repayment of Revolving Loans
    24  
2.07 Interest
    24  
2.08 Fees
    24  
2.09 Computation of Interest and Fees
    25  
2.10 Evidence of Debt
    25  
2.11 Payments Generally
    25  
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    25  
3.01 Taxes
    25  
3.02 Illegality
    26  
3.03 Inability to Determine Floating Eurodollar Rate
    27  
3.04 Increased Cost and Reduced Return; Capital Adequacy
    27  
3.05 Requests for Compensation
    27  
3.06 Survival
    27  
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    27  
4.01 Conditions of Initial Credit Extension
    27  
4.02 Conditions to all Credit Extensions
    28  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    29  
5.01 Organization; Power and Authority
    29  
5.02 Authorization, Etc
    29  
5.03 Disclosure
    29  
5.04 Organization and Ownership of Shares of Subsidiaries; Affiliates
    30  

 

(i)



--------------------------------------------------------------------------------



 



              Page  
 
       
5.05 Financial Statements; Material Liabilities
    30  
5.06 Compliance with Laws, Other Instruments, Etc
    31  
5.07 Governmental Authorizations, Etc
    31  
5.08 Litigation; Observance of Agreements, Statutes and Orders
    31  
5.09 Taxes
    31  
5.10 Title to Property; Leases
    32  
5.11 Licenses, Permits, Etc
    32  
5.12 Compliance with ERISA; Non U.S. Plans
    32  
5.13 Use of Proceeds; Margin Regulations
    33  
5.14 Existing Indebtedness; Future Liens
    33  
5.15 Foreign Assets Control Regulations, Etc
    34  
5.16 Status under Certain Statutes
    34  
5.17 Environmental Matters
    34  
5.18 Ranking of Obligations
    35  
5.19 Obligor Group
    35  
5.20 CASS Reserve
    35  
5.21 Labor Matters
    35  
5.22 Insolvency
    35  
5.23 Insurance
    35  
ARTICLE VI. AFFIRMATIVE COVENANTS
    36  
6.01 Financial and Business Information
    36  
6.02 Officer’s Certificate
    38  
6.03 Inspection Rights
    38  
6.04 Limitation on Disclosure Obligation
    39  
6.05 Compliance with Law
    39  
6.06 Insurance
    39  
6.07 Maintenance of Properties
    39  
6.08 Payment of Taxes and Claims
    39  
6.09 Corporate Existence, Etc
    40  
6.10 Books and Records
    40  
6.11 Priority of Obligations
    40  
6.12 Dividend Capture from South Africa
    40  
6.13 Additional Obligors
    40  
6.14 Release of Subsidiary Guarantors; Substitution of Subsidiary Guarantors
    41  
6.15 Group Structure
    41  
6.16 CASS Agreement
    42  

 

(ii)



--------------------------------------------------------------------------------



 



              Page  
 
       
6.17 Additional Restrictions
    42  
6.18 2009 Notes Covenants
    43  
6.19 Post-Closing Obligations
    43  
6.20 Use of Proceeds
    43  
6.21 Further Assurances
    43  
ARTICLE VII. NEGATIVE COVENANTS
    43  
7.01 Transactions with Affiliates
    43  
7.02 Restricted Payments
    43  
7.03 Consolidated Total Debt Coverage
    44  
7.04 Priority Debt
    44  
7.05 Liens
    44  
7.06 Subsidiary Indebtedness
    45  
7.07 Merger, Consolidation, Etc
    46  
7.08 Sale of Assets
    47  
7.09 Line of Business
    48  
7.10 Terrorism Sanctions Regulations
    48  
7.11 Subsidiaries in South Africa
    48  
7.12 Minimum Debt Service Ratio
    48  
7.13 Capital Leases
    48  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    48  
8.01 Events of Default
    48  
8.02 Remedies Upon Event of Default
    51  
8.03 Application of Funds
    51  
8.04 Executive Proceedings
    51  
ARTICLE IX. SUBSIDIARY GUARANTY
    52  
9.01 Guaranty and Indemnity
    52  
9.02 Unconditional Guaranty
    52  
9.03 Reinstatement
    52  
9.04 Waiver of Defenses
    53  
9.05 Immediate Recourse
    53  
9.06 Appropriations
    54  
9.07 Non-Competition
    54  
9.08 Release of Subsidiary Guarantors’ Right of Contribution
    54  
9.09 Releases
    55  
9.10 Marshaling
    55  
9.11 Liability
    55  

 

(iii)



--------------------------------------------------------------------------------



 



              Page  
 
       
9.12 Character of Obligation
    56  
9.13 Election to Perform Obligations
    57  
9.14 No Election
    57  
9.15 Other Enforcement Rights
    57  
9.16 Restoration of Rights and Remedies
    57  
9.17 Survival
    57  
9.18 Miscellaneous
    57  
9.19 Limitation
    58  
9.20 Written Notice
    58  
9.21 Unenforceability of Obligations
    58  
9.22 Contribution
    58  
9.23 Additional Security
    59  
9.24 Limitations — Belgium
    59  
9.25 Limitations — Spain
    59  
9.26 Limitations — Hong Kong
    59  
9.27 Limitations — Germany
    59  
9.28 Limitations — the Netherlands
    60  
9.29 U.S. Guarantors
    60  
9.30 Limitations — UK
    61  
9.31 Limitation on Pyramid Freight
    61  
9.32 Limitations — Singapore
    62  
9.33 Irish Obligors
    62  
9.34 Guarantor Intent
    62  
ARTICLE X. MISCELLANEOUS
    62  
10.01 Amendments; Etc
    62  
10.02 Notices and Other Communications; Facsimile Copies
    62  
10.03 No Waiver; Cumulative Remedies
    63  
10.04 Attorney Costs, Expenses and Taxes
    63  
10.05 Indemnification by the Borrower
    63  
10.06 Payments Set Aside
    64  
10.07 Successors and Assigns
    64  
10.08 Confidentiality
    65  
10.09 Set-off
    66  
10.10 Interest Rate Limitation
    66  
10.11 Counterparts
    66  
10.12 Integration
    66  

 

(iv)



--------------------------------------------------------------------------------



 



              Page  
 
       
10.13 Survival of Representations and Warranties
    66  
10.14 Severability
    67  
10.15 Governing Law
    67  
10.16 Jurisdiction and Process; Waiver of Jury Trial
    67  
10.17 USA Patriot Act Notice
    68  

SCHEDULES

         
5.03 Disclosure Materials
       
5.04 Organization and Ownership of Shares of Subsidiaries; Affiliates
       
5.05 Financial Statements
       
5.07 Governmental Authorizations
       
5.09 Liability for Taxes
       
5.14 Existing Indebtedness and Liens
       
5.21 Collective Bargaining Agreements
       

EXHIBITS

         
Form of
       
A Loan Notice
       
B Compliance Certificate
       
C Joinder
       

 

(v)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 24, 2011 by and
between UTi WORLDWIDE, INC., a BVI Business Company incorporated under the laws
of the British Virgin Islands (the “Borrower”), BANK OF THE WEST, a California
banking corporation (the “Lender”), and each of the Subsidiary Guarantors (as
defined herein).
The Borrower has requested that the Lender provide credit to the Borrower, and
the Lender is willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2006 Notes” means those certain 6.31% Series Unsecured Guaranteed Notes due
July 13, 2011 issued by the Borrower on June 13, 2006.
“2009 Covenants” means each of the covenants set forth in Sections 9.8, 9.12,
10.2, 10.3 and 10.15 of the 2009 Note Purchase Agreement.
“2009 Note Purchase Agreement” means the Note Purchase Agreement dated as of
July 9, 2009 among the Borrower, the subsidiary guarantors (as defined therein)
and the purchasers of the $55,000,000 principal amount of 8.06% Senior Unsecured
Guaranteed Notes due August 9, 2014, as amended, modified, replaced or
refinanced from time to time.
“2011 Agreements” means this Agreement, the 2011 Note Purchase Agreement, the
2009 Note Purchase Agreement, the Global Credit Facilities and the South African
Facilities.
“2011 Note Purchase Agreement” means the Note Purchase Agreement dated as of
June 24, 2011 among the Borrower, the Subsidiary Guarantors and the purchasers
of the $150,000,000 principal amount of 3.67% Senior Unsecured Guaranteed Notes
due August 24, 2018, as amended, modified, replaced or refinanced from time to
time.
“Account” has the meaning given such term in the Uniform Commercial Code.
“Accountants’ Certificate” has the meaning specified in Section 6.01(b)(ii)(C).
“action” taken in connection with insolvency proceedings includes a Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Additional Covenants” has the meaning specified in Section 6.17.
“Additional Guarantor” has the meaning specified in Section 6.13.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Obligor, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Obligor or any Subsidiary or any corporation of which
such Obligor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Borrower.

 

-1-



--------------------------------------------------------------------------------



 



“Agreement” means this Credit Agreement.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by the Lender as its “prime rate”, (b) the Federal
Funds Rate plus 1/2 of 1% and (c) the Floating Eurodollar Rate on such date plus
1%. “Prime rate” means an index for a variable interest rate which is quoted,
published or announced by the Lender as its prime rate and as to which Revolving
Loans may be made by Lender at, above or below such rate. The Alternate Base
Rate will change on the date of any change in the prime rate, Federal Funds Rate
or such Floating Eurodollar Rate, as applicable.
“Alternate Base Rate Loan” means a Revolving Loan bearing interest calculated
based on the Alternate Base Rate.
“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars, that amount in an Alternative Currency calculated at the then
applicable Spot Rate.
“Alternative Currency” means any currency (other than Dollars) that is approved
in accordance with Section 1.07.
“Alternative Currency LC Sublimit” has the meaning specified in Section
2.03(a)(i).
“Anti-Money Laundering Laws” has the meaning specified in Section 5.15(c).
“Applicable Jurisdiction” means the United States of America or any State
thereof, the British Virgin Islands, Australia, Canada or any province thereof,
Germany, Guernsey, Hong Kong, the Netherlands, Spain, Belgium, Ireland,
Singapore, and the United Kingdom.
“Applicable Rate” with respect to (a) the Unused Fee means 0.25%, (b) the
Floating Eurodollar Rate means 1.50%, (c) Letters of Credit means 1.50%, and
(d) the Alternative Base Rate means 0.00%.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.
“Bank Product” means any financial accommodation extended to the Borrower and
its Subsidiaries by the Bank or any of its Affiliates (other than this Agreement
and the transactions contemplated by this Agreement) including, without
limitation, credit and purchase cards, foreign exchange transactions and cash
management services (including controlled disbursements, accounts or services).
“BBBEE” means Broad Based Black Economic Empowerment Act or any successor
legislation in South Africa.
“Belgium Facility” means the credit facility between KBC Bank NV (or an
affiliate or subsidiary thereof) and the Borrower and/or one or more of its
Subsidiaries, which is expected to include an approximately EUR 10,000,000
revolving credit facility and an approximately EUR 15,000,000 guarantee facility
“Blocked Person” has the meaning specified in Section 5.16(a).
“Borrower” has the meaning specified in the introductory paragraph hereto.

 

-2-



--------------------------------------------------------------------------------



 



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Floating Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the Lender,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Lender. Derivatives
of such term have corresponding meanings. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Lender.
“CASS” means the Cargo Air Settlement System of Cargo Network Services Corp., a
Subsidiary of the International Air Transport Association.
“CASS Agreement” means that certain Cargo Agency and Authorized Intermediary
Agreement, dated 31st December, 2001 between The Cargo Network Services
Corporation and UTi, United States, Inc., as such is amended, restated or
replaced from time to time.
“Cession in Security Agreement” means the cession in security agreement between
Pyramid Freight, South Africa and Nedbank Limited to secure the obligations of
members of the South African Group under the South African Facilities.
“Change of Control” means any of the following events or circumstances: (i) if
any Person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act as in effect on the Closing Date) or related persons constituting a
group (as such term is used in Rule 13d-5 under the Exchange Act), become the
“beneficial owners” (as such term is used in Rule 13d-3 under the Exchange Act
as in effect on the date of the Closing), directly or indirectly, of more than
50% of the total voting power of all classes then outstanding of the Borrower’s
voting stock, or (ii) the acquisition after the date of the Closing by any
person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act as in effect on the date of the Closing) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange Act
as in effect on the date of the Closing) of (a) the power to elect, appoint or
cause the election or appointment of at least a majority of the members of the
board of directors of the Borrower, through beneficial ownership of the capital
stock of the Borrower or otherwise, or (b) all or substantially all of the
properties and assets of the Borrower.
“Change of Control Notice” has the meaning specified in Section 2.04(c).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:
(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but

 

-3-



--------------------------------------------------------------------------------



 



(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and
(c) excluding (except for purposes of Section 6.18) any non cash impairments or
write ups of intangible assets,
and all as adjusted by:
(i) adding back Consolidated Interest Payable;
(ii) for purposes of Section 6.18 only, taking no account of any extraordinary
item (or any exceptional items); and
(iii) adding back depreciation and amortization.
“Consolidated Fixed Charges” means as of any date of determination, the sum of
(a) Consolidated Interest Payable and (b) all scheduled principal payments
(excluding payments on revolving borrowings which can be re-borrowed) on
Indebtedness for the 12 months immediately succeeding such date.
“Consolidated Interest Payable” means all interest and other financing charges
(whether, in each case, paid, payable or capitalized) incurred by the Group
during a Measurement Period.
“Consolidated Net Worth” means at any time the aggregate of:
(a) the amount paid up or credited as paid up on the issued share capital of the
Borrower; and
(b) the net amount standing to the credit (or debit) of the consolidated
reserves of the Group,
based on the latest published consolidated balance sheet of the Borrower (the
“latest balance sheet”) but adjusted by:
(i) deducting any amount attributable to any mandatorily redeemable preference
shares redeemable before the Revolving Maturity Date;
(ii) deducting any dividend or other distribution proposed, declared or made by
the Borrower (except to the extent it has been taken into account in the latest
balance sheet); and
(iii) deducting any amount attributable to an upward revaluation of assets after
the date of the Original Financial Statements or, in the case of assets of a
company which becomes a member of the Group after that date, the date on which
that company becomes a member of the Group.
“Consolidated Tangible Assets” means Consolidated Total Assets less all
intangible assets of the Group.
“Consolidated Total Assets” means at any time, the total assets of the Group as
of such time determined in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

 

-4-



--------------------------------------------------------------------------------



 



“Consolidated Total Debt” means, without duplication, (a) all Indebtedness of
the Group on a consolidated basis plus (b) any liabilities arising from any
deferred payment agreements arranged primarily as a method of raising finance or
financing the acquisition of an asset; and (c) any Guaranty of a member of the
Group with respect to liabilities of the type referred to in clause (b) above.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Credit Extension” means each of the following: (a) a borrowing of a Revolving
Loan and (b) an L/C Credit Extension.
“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Borrower or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and
(ii) received by the Borrower or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Alternate Base Rate plus
(b) the Applicable Rate, if any, applicable to Alternate Base Rate Loans plus
(c) 2% per annum; provided, however, that with respect to a Floating Eurodollar
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Revolving Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws.
“Disclosure Documents” has the meaning specified in Section 5.03.
“Disposal” where it relates to a German Obligor includes:
(i) the entry into an agreement upon a priority notice (Auflassungsvormerkeung);
(ii) an agreement on the transfer of title to a property (Auflassung); and
(iii) the partition of its ownership in a property (Grundstücksteilung).
“Disposition” has the meaning specified in Section 7.08.
“Distribution” includes if a member of the Group (i) declares, makes or pays any
dividend (or interest on any unpaid dividend), charge, fee or other distribution
(whether in cash or in kind) on or in respect of its share capital (or any class
of its share capital); or (ii) repays or distributes any dividend or share
premium reserve.
“Dollar” and “$” mean lawful money of the United States.

 

-5-



--------------------------------------------------------------------------------



 



“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Duly Authorized” where it relates to a Dutch Obligor, includes without
limitation:
(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).
“Dutch Civil Code” means the Burgerlijk Wetboek.
“Dutch Obligor” means an Obligor incorporated or formed in the Netherlands.
“Eligible Assignee” has the meaning specified in Section 10.07(f).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” shall mean (i) any tax imposed on or measured by the net income
or net profits of any Lender or any Participant (including any franchise or
branch profits taxes), in each case imposed by the jurisdiction (or by any
political subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under this Agreement
or any other Loan Document); and (ii) taxes with respect to which a Lender or a
Participant fails to comply with the requirements of Section 3.01(f).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Financing Agreements” means the 2009 Note Purchase Agreement, the
notes issued and Guaranties delivered under the foregoing, as amended, restated,
modified, supplemented, replaced or refinanced from time to time.
“Financial Assistance” where it relates to a Dutch Obligor means any act
contemplated by:
(i) (for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or
(ii) (for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code.
“Floating Eurodollar Loan” means a Revolving Loan that bears interest based on
the Floating Eurodollar Rate. The Floating Eurodollar Rate will be adjusted
concurrently with any change in the Floating Eurodollar Rate.

 

-6-



--------------------------------------------------------------------------------



 



“Floating Eurodollar Rate” means, for any Business Day, the rate of interest per
annum that is equal to the arithmetic mean of the rates appearing on the
Bloomberg British Bankers Association LIBOR page as of 11:00 a.m., London time,
on that day (or if such day is not a Business Day, the immediately preceding
Business Day) for the offering by such institutions as are named therein to
prime banks in the LIBOR interbank market in London, England for delivery on
that day of U.S. dollar deposits of One Million Dollars ($1,000,000) for an
interest period of one month. The Floating Eurodollar Rate will be determined,
and may be adjusted, on each Business Day.
“Form 10-K” has the meaning given in Section 6.01(b).
“Form 10-Q” has the meaning given in Section 6.01(a).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“French Commercial Code” means the Code de Commerce.
“GAAP” means generally accepted accounting principles, standards and practices
as in effect from time to time in the United States, provided that from and
after the date on which the Borrower is required or elects to adopt IFRS, GAAP
shall mean IFRS as in effect from time to time.
“German Facility” means the credit facility between Commerzbank AG (or an
affiliate or subsidiary thereof) and the Borrower and/or one or more of its
Subsidiaries, which is expected to include a revolving credit facility of
approximately EUR 17,000,000.
“Global Credit Facilities” shall mean the financing arrangements represented by
(a) the 2011 Note Purchase Agreement, (b) the Nedbank Agreement, (c) the RBS
Facility, (d) the German Facility, (e) this Agreement and (f) the Belgium
Facility, as amended, restated, modified, supplemented, replaced or refinanced
from time to time, and any subsequent agreement or agreements entered into by
one or more members of the Group which are similar to the Global Credit
Facilities or which constitute, taken as a whole, the Group’s main credit
facilities.
“Governmental Authority” means the government of (a) the Applicable Jurisdiction
or any State or other political subdivision of either thereof, or (b) any other
jurisdiction in which any Obligor or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of any Obligor
or any Subsidiary, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
“Group” means the Borrower and its Subsidiaries.
“guarantee” where it relates to a French Subsidiary includes any cautionnement,
aval and any garantie which is independent from the debt to which it relates.
“Guarantee” or “Guaranty” means, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

-7-



--------------------------------------------------------------------------------



 



(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor. The term
“Guarantee” or “Guaranty” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 9.01(a).
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that pose a hazard to health and safety, the removal of which
is required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law, including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“ICC” has the meaning specified in Section 2.03(f).
“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.
“Improved Covenants” has the meaning specified in Section 6.17.
“Inability to Pay Its Debts” where it relates to a French Subsidiary includes
that person being in a state of cessation des paiements. Where it relates to a
German Obligor includes that person being in a state of illiquidity
(Zahlungsunfähigkeit) or being overindebted (Überschuldung) or being at risk of
being unable to pay its debts as they fall due (drohende Zahlungsunfähigkeit)
all within the meaning of § 17 § 19 (each inclusive) German Insolvency Code.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) (i) its liabilities for borrowed money and (ii) its redemption obligations
in respect of mandatorily redeemable Preferred Stock redeemable before
August 24, 2018;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and

 

-8-



--------------------------------------------------------------------------------



 



(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. For the avoidance of doubt, Indebtedness
shall not include (i) trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business or
(ii) trade related reimbursement obligations, bonds and undrawn letters of
credit issued to customs or tax authorities in the ordinary course of business
not constituting debt for borrowed money.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” shall mean any and all Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Insolvent” where it relates to a German Obligor includes illiquidity
(Zahlungsunfähigkeit) an imminent inability to pay debts as they fall due
(drohende Zahlungsunfähigkeit) and overindebtedness (Überschuldung)
“Interest Payment Date” means, the last Business Day of each month.
“Joinder Agreement” has the meaning specified in Section 6.13.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
unreimbursed drawings under all Letters of Credit.
“Lending Office” means the office or offices of the Lender described as such on
Schedule 10.02, or such other office or offices as the Lender may from time to
time notify the Borrower.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.
“Letter of Credit Expiration Date” means the day that is four days prior to the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next succeeding Business Day).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Commitment.

 

-9-



--------------------------------------------------------------------------------



 



“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Lien” where it relates to a Dutch Obligor includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht), right of retention (recht van retentie), right to reclaim
goods (recht van reclame) and, in general, any right in rem (beperkte recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).
“Loan Account” means an account designated by the Borrower and acceptable to the
Lender with the Lender’s office located at 300 S. Grand Ave., Los Angeles, CA
90071 and any substitute or replacement account with the Lender designated by
the Borrower and acceptable to the Lender.
“Loan Documents” means this Agreement, including the Subsidiary Guaranty
Agreement, and any note issued under this Agreement.
“Loan Notice” means a notice of (a) a borrowing of a Revolving Loan, (b) a
conversion of a Revolving Loan from one Type to the other, or (c) a continuation
of a Floating Eurodollar Loan as the same Type, pursuant to Section 2.02(a)
which, if in writing, shall be substantially in the form of Exhibit A.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole, or (b) the ability of any Obligor to
perform its obligations under any Loan Document, or (c) the validity or
enforceability of any Loan Document.
“Material Indebtedness” means any arrangement with respect to Indebtedness of
any member of the Group to a creditor (other than a member of the Group) the
principal amount of which is at least $15,000,000 (or the equivalent in any
other currency).
“Maximum Rate” has the meaning specified in Section 10.10.
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter year of the Borrower.
“Memorialization” has the meaning specified in Section 6.17.
“Moratorium” where it relates to a Dutch Obligor includes surséance van betaling
and “granted moratorium” includes surséance verleend.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which any Obligor or any ERISA Affiliate
contributes or has made contributions at any time within the immediately
preceding five plan years.
“Nedbank Agreement” means the Amended and Restated Letter of Credit and Cash
Draw Agreement dated as of June 24, 2011 among the Borrower, each subsidiary
guarantor party thereto and Nedbank Limited acting through its London Branch, as
amended, restated, modified, supplemented, replaced or refinanced from time to
time.
“Net Asset” has the meaning given in Section 9.27.

 

-10-



--------------------------------------------------------------------------------



 



“New Covenants” has the meaning specified in Section 6.17.
“Non-Affiliate” means any Person that is not an Affiliate of the Borrower.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of such Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Obligor arising under any Loan Document or
otherwise with respect to any Revolving Loan or Letter of Credit with the Lender
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Obligor thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“OFAC” has the meaning specified in Section 5.15(a).
“OFAC Listed Person” has the meaning specified in Section 5.15(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Financial Statements” means the financial statements contained in the
Form 10-K of the Borrower for the fiscal year ended January 31, 2011.
“Outstanding Amount” means (a) with respect to Revolving Loans, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
“Participant” has the meaning specified in Section 10.07(c).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

-11-



--------------------------------------------------------------------------------



 



“Permitted Jurisdiction” means (a) the United States of America or any State
thereof, (b) the British Virgin Islands, Guernsey and (c) any other country that
on the April 30, 2004 was a member of the European Union (other than Greece,
Italy, Portugal, Spain or Turkey).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an “employee pension plan” (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA, but excluding Multiemployer Plans, that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Borrower or any ERISA Affiliate or with respect to
which the Borrower or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pre-taxation Profits” means net income adding back minority interest expense
and provision for income tax.
“Primary Credit Facility” means any credit, letter of credit facility or other
borrowing facility of any type entered into by the Borrower or any Subsidiary
Guarantor which represents borrowings or commitments of $15,000,000 (or its
equivalent in any other currency) or more.
“Priority Debt” means the sum, without duplication, of (i) Consolidated Total
Debt secured by Liens not otherwise permitted by clauses (a) through (m) of
Section 7.05; and (ii) all other Consolidated Total Debt of Subsidiaries not
otherwise permitted pursuant to clauses (a) through (l) of Section 7.06.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder as of any date, a calculation and determination made in good faith
based on assumptions that the Borrower believes to be reasonable as of such
date.
“Pyramid Freight” means Pyramid Freight BVI and Pyramid Freight, South Africa.
“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited, a company
incorporated with limited liability in the British Virgin Islands with BVI
company number 530960 (excluding Pyramid Freight, South Africa).
“Pyramid Freight South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.
“RBS Facility” means that certain Amended and Restated Letter of Credit
Agreement dated as of June 24, 2011 among the Borrower, the subsidiary
guarantors thereunder and The Royal Bank of Scotland N.V.
“Receiver” or “Administrator” where it relates to a French Subsidiary includes
and administrateur judiciare, administeur proviso ire, mandataire ad hoc,
conciliateur and mandataire liquidateur.
“Receiver” or “Administrator” where it relates to a German Obligor includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter).
“reconstruction” where it relates to a French Subsidiary includes any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with Articles
L.236-1 to L.236-24 of the French Commercial Code.

 

-12-



--------------------------------------------------------------------------------



 



“Reference Agreement” has the meaning specified in Section 6.17.
“Release Date” means, (a) with respect to any 2009 Covenant, the date on which
the Borrower amends the Existing Financing Agreements to remove such 2009
Covenant if such date occurs within 30 days of the Closing Date, or
(b) otherwise, the date of the final payment in full of the notes issued under
the 2009 Note Purchase Agreement.
“Relevant German Obligor” has the meaning given in Section 9.27.
“Reorganization” where it relates to a Relevant German Obligor, includes any of
the reorganizations mentioned in Section 1 of the Corporate Transformation Act
(Umwandlungsgesetz)
“Request for Credit Extension” means (a) with respect to a borrowing, conversion
or continuation of a Revolving Loan, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
“Responsible Officer” means any Senior Financial Officer of the Borrower or
applicable Obligor as the context indicates.
“Restricted Payment” means
(a) any Distribution in respect of the Borrower or any Subsidiary of the
Borrower (other than on account of capital stock or other equity interests of a
Subsidiary of the Borrower owned legally and beneficially by the Borrower or
another Subsidiary of the Borrower), including, without limitation, any
Distribution resulting in the acquisition by the Borrower of securities which
would constitute treasury stock, and
(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Borrower or any Subsidiary of, on
account of, or in respect of, the principal of any Subordinated Indebtedness (or
any installment thereof) prior to the regularly scheduled maturity date thereof
(as in effect on the date such Subordinated Indebtedness was originally
incurred).
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the fair market value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
“Revaluation Date” means (a) each date of issuance of a Letter of Credit
denominated in any Alternative Currency, (b) each date of an amendment of any
such Letter of Credit, (c) each date of any payment under a Letter of Credit and
(d) such additional date(s) as the Lender shall require.
“Revolving Availability Period” means the period from and including the Closing
Date to the earlier of (a) the Revolving Maturity Date and (b) the date of
termination of the Revolving Commitment.
“Revolving Commitment” means the obligation of the Lender to make Revolving
Loans and L/C Credit Extensions hereunder in an aggregate principal amount at
any one time not to exceed $50,000,000.
“Revolving Loan” has the meaning given in Section 2.01.
“Revolving Maturity Date” means June 24, 2014.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

 

-13-



--------------------------------------------------------------------------------



 



“SEC Report” means the following documents or information filed with the SEC;

  •  
the Borrower’s Annual Report on Form 10-K for the fiscal year ended January 31,
2011, filed with the SEC on March 30, 2011;

  •  
the Borrower’s Quarterly Report on Form 10-Q for the quarter ended April 30,
2011, filed with the SEC on June 6, 2011; and

  •  
the Borrower’s Current Report on Form 8-K filed with the SEC on April 18, 2011.

Notwithstanding the preceding, unless specifically stated to the contrary, none
of the information that the Borrower discloses under 2.02 or 7.01 or, if related
to Items 2.02 or 7.01, Item 9.01 of any Current Report on Form 8-K that the
Borrower may, from time to time, furnish to the SEC will be included in meaning
of the term SEC Report. The information contained in an SEC Report speaks only
as of the date of such document. Any statement contained in an SEC Report shall
be deemed to be modified or superseded for purposes of this Agreement to the
extent that a statement contained in this Agreement or in any subsequently filed
document or report that also is an SEC Report modifies or supersedes such
statement. Any such statement so modified or superseded shall not be deemed,
except as so modified or superseded, to constitute an SEC Report.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Borrower, or another
applicable Obligor, as the context indicates.
“Senior Indebtedness” means and includes all Indebtedness of the Borrower, or
any Subsidiary owing to any Person that is not a Subsidiary or Affiliate and
which is not expressed to be junior or subordinate to any other Indebtedness of
the Borrower or Subsidiary except for Indebtedness of a member of the South
African Group or Pyramid Freight BVI.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of any Obligor within the meaning of Regulation S-X promulgated by
the SEC and in any event shall include each Subsidiary Guarantor.
“Solvent” means as to any Person on any particular date that (a) the fair value
of its assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities), (b) the present fair saleable value of
its assets is not less than the amount that will be required to pay the probable
liability on its debts as they become absolute and matured, (c) it is able to
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the ordinary course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in a business or a transaction, for which its property would constitute
unreasonably small capital.
“South African Facilities” means the revolving credit facility, dated as of
July 9, 2009 made available to one or more members of the South African Group as
such agreement is amended, modified, replaced or refinanced from time to time
and shall also mean any subsequent credit, letter of credit or other borrowing
or financing facility of any type made available to one or more members of the
South African Group.
“South African Group” means Pyramid Freight South Africa and each South African
Subsidiary.
“South African Rand” means the lawful currency of South Africa.

 

-14-



--------------------------------------------------------------------------------



 



“South African Subsidiary” means any member of the Group organized or conducting
a material portion of its business in South Africa. “South African Subsidiary”
shall not include any member of the Group organized in a jurisdiction other than
South Africa whose only South African business is the ownership of stock of
Subsidiaries organized in South Africa.“Spanish Obligor” means an Obligor
incorporated or formed in Spain.
“Spot Rate” for a currency means the rate determined by the Lender as the spot
rate for the purchase by the Lender of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two business Days prior to the date as of which the
foreign exchange computation is made.
“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
Guarantor that is by its express terms subordinated in right of payment to the
Obligations or the Subsidiary Guaranty Agreement of such Subsidiary Guarantor,
as the case may be.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Borrower.
“Subsidiary Guarantor” means, unless released pursuant to Section 6.14,
collectively, (a) (i) UTi (Aust) Pty Limited ACN 006 734 747 a company
incorporated in Australia, (ii) UTi Belgium N.V., a company organized under the
laws of Belgium, (iii) UTi Logistics N.V., a company organized under the laws of
Belgium, (iv) Goddard Company Limited, a BVI Business Company organized under
the laws of the British Virgin Islands, (v) Pyramid Freight (Proprietary)
Limited, a BVI Business Company organized under the laws of the British Virgin
Islands with company number 530960 (provided that such company is only a
Subsidiary Guarantor in respect of assets that are not located in South Africa),
(vi) UTi International Inc., a BVI Business Company organized under the laws of
the British Virgin Islands, (vii) UTi Networks Limited, a Guernsey company
organized under the laws of the Bailiwick of Guernsey, (viii) UTi Canada, Inc.,
a company organized under the laws of Canada, (ix) UTi Canada Contract Logistics
Inc., a company organized under the laws of Canada, (x) UTi Deutschland GmbH, a
company organized under the laws of Germany, (xi) UTi (HK) Limited, a company
organized under the laws of Hong Kong, (xii) UTi Global Services B.V., a private
company with limited liability formed under the laws of the Netherlands,
(xiii) UTi Nederland B.V., a private company with limited liability formed under
the laws of the Netherlands, (xiv) UTi Technology Services Pte Ltd., a company
organized under the laws of Singapore, (xv) UTi Worldwide (Singapore) Pte Ltd.,
a company organized under the laws of Singapore, (xvi) Servicios Logisticos
Integrados SLI, S.A., a company organized under the laws of Spain, (xvii) UTi
Iberia, S.A., a company organized under the laws of Spain, (xviii) UTi Worldwide
(UK) Limited, a company organized under the laws of the United Kingdom,
(xix) UTi Inventory Management Solutions Inc., a Delaware corporation,
(xx) Concentrek, Inc., an Arizona corporation, (xxi) InTransit, Inc., an Oregon
corporation, (xxii) Market Transport, Ltd., an Oregon corporation,
(xxiii) Sammons Transportation, Inc., a Montana corporation, (xxiv) UTi, United
States, Inc., a New York corporation, (xxv) UTi Integrated Logistics, Inc., a
South Carolina corporation, and (b) and any other Person that Guarantees
obligations in accordance with Section 6.13.
“Subsidiary Guaranty Agreement” means the subsidiary guaranty agreement
contained in Article IX (and any and all supplements and joinders thereto), as
amended, restated, supplemented or otherwise modified from time to time.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.

 

-15-



--------------------------------------------------------------------------------



 



“Taxes” shall mean any taxes, levies, imposts, duties, fees, withholdings,
assessments or other similar charges imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations (with L/C Obligations denominated in an
Alternative Currency being expressed as the Dollar Equivalent there).
“trustee” related to a bankruptcy of a Dutch Obligor includes a curator.
“Type” means, with respect to a Revolving Loan, its character as an Alternate
Base Rate Loan or a Floating Eurodollar Loan.
“U.S. Guarantor” means any Subsidiary Guarantor that is incorporated or
organized under the laws of the United States of America or any State of the
United States of America (including the District of Columbia) or that resides or
has a domicile, a place of business or property in the United States of America.
“United States” and “U.S.” mean the United States of America.
“UTi Israel” has the meaning specified in Section 6.13.
“Wholly-Owned Subsidiary” means, as to any Person, at any time, any Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares or similar statutorily required minority interests) and voting interests
of which are owned by any one or more of such Person and such Person’s other
Wholly-Owned Subsidiaries at such time. Unless the context otherwise requires,
any reference to a “Wholly-Owned Subsidiary” is a reference to a direct or
indirect Wholly-Owned Subsidiary of the Borrower.
“winding-up, administration or dissolution” where it relates to a French
Subsidiary includes a redressement judiciaire, cession totale de l’enterprise or
liquidation judiciaire or a procédure de sauvegade unde Livre Sixiene of the
French Commercial Code.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
(i) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(ii) The term “including” is by way of example and not limitation.
(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

-16-



--------------------------------------------------------------------------------



 



(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) All accounting terms used herein or in any other Loan Document which are not
expressly defined in this Agreement or such other Loan Document have the
meanings respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, all computations made pursuant to this Agreement
or in any other Loan Document shall be made in accordance with GAAP, and all
financial statements shall be prepared in accordance with GAAP. Notwithstanding
anything to the contrary herein, for purposes of determining compliance with the
financial covenants contained in this Agreement or any other Loan Document, any
election by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Accounting Standards Codification Section 825 10-25 or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
(b) If there is a change in GAAP after the date of this Agreement that will
affect the calculation of any financial covenant contained in Section 6 or
Section 7, then after the announcement but prior to the implementation of any
such changes the Borrower shall, in consultation with its independent
accountants, negotiate in good faith with the Lender for a period of at least
90 days to make any necessary adjustments to such covenant or any component of
financial computations used to calculate such covenant to provide the Lender
with substantially the same protection as such covenant intended to provide
prior to the relevant change in GAAP. During such 90 day period and in the event
that no agreement is reached by the end of such 90-day negotiation period, the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect at the date of this Agreement and each subsequent compliance
certificate delivered to the Lender pursuant to Section 6.02 shall include
detailed reconciliations reasonably satisfactory to the Lender as to the effect
of such change in GAAP with respect to the relevant covenants (including an
independent auditors certificate if so reasonably requested by the Lender).
1.04 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to the Pacific time zone (daylight or standard, as
applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.
1.07 Alternative Currencies.
(a) The Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letters of Credit denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Lender.

 

-17-



--------------------------------------------------------------------------------



 



(b) Wherever a reference to the amount of a Letter of Credit is stated in
Dollars but the underlying Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Lender.
(c) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than Dollars; provided that such requested currency is a
lawful currency that is readily available and freely transferable and
convertible into Dollars. Each such request shall be subject to the approval of
the Lender in its discretion, and no consent to any such request shall be
construed as consent to any future request.
(d) Any such request shall be made to the Lender not later than 11:00 a.m.,
seven Business Days prior to the date of the issuance date for any Letter of
Credit being requested in an Alternative Currency.
(e) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
All Revolving Loans, interest and other Obligations payable under this Agreement
shall be payable in Dollars except to the extent expressly otherwise provided in
respect of Letters of Credit denominated in an Alternative Currency.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans. Subject to the terms and conditions set forth herein, the
Lender agrees to make revolving loans (each such Revolving Loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Revolving Availability Period, in an aggregate amount not to exceed at any time
outstanding the Revolving Commitment. Within the limits of the Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Each Revolving Loan shall be an Alternate Base Rate
Loan or a Floating Eurodollar Loan, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Revolving Loans.
(a) Each borrowing, each conversion of a Revolving Loan from one Type to the
other, and each continuation of a Floating Eurodollar Loan shall be made upon
the Borrower’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than
11:00 a.m. (i) three Business Days prior to the requested date of any borrowing
of, conversion to or continuation of a Floating Eurodollar Loan or of any
conversion of a Floating Eurodollar Loan to a Alternate Base Rate Loan, and
(ii) on the requested date of any borrowing of a Alternate Base Rate Loan.
Notwithstanding anything to the contrary contained herein, but subject to the
provisions of Section 10.02(d), any such telephonic notice may be given by an
individual who has been authorized in writing to do so by a Responsible Officer
of the Borrower. Each such telephonic notice must be confirmed promptly by
delivery to the Lender of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each borrowing of, conversion
to or continuation of a Floating Eurodollar Loan shall be in a principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof. Except as provided
in Section 2.03(c), each borrowing of or conversion to an Alternate Base Rate
Loan shall be in a principal amount of $100,000 or a whole multiple of $50,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a borrowing, a conversion of a
Revolving Loan from one Type to the other, or a continuation of a Floating
Eurodollar Loan, (ii) the requested date of the borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of the Revolving Loan to be borrowed, converted or continued
and (iv) the Type of Revolving Loan to be borrowed or to which an existing
Revolving Loan is to be converted. If the Borrower fails to specify a Type of
Revolving Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loan
shall be made as, or converted to, an Alternate Base Rate Loan.

 

-18-



--------------------------------------------------------------------------------



 



(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if a borrowing is the initial Credit Extension, Section 4.01), the Lender
shall make the proceeds of each Revolving Loan available to the Borrower either
by crediting the Loan Account; provided, however, that if on the date of the
Loan Notice with respect to such borrowing is given, there are drawings under
Letters of Credit that have not been reimbursed by the Borrower, then the
proceeds of such borrowing shall be applied, first, to the payment in full of
any such unreimbursed drawings, and second, to the Borrower as provided above.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (B) to honor drafts under the
Letters of Credit; provided that the Lender shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Total Outstandings would exceed the Revolving
Commitment or (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit; provided, further, that the Lender shall not be
obligated to make any L/C Credit Extension denominated in an Alternative
Currency with respect to any Letter of Credit if as of the date of such L/C
Credit Extension, the aggregate Outstanding Amount of L/C Obligations
denominated in Alternative Currencies would exceed $30,000,000 (as the same may
be reduced pursuant to Section 2.05, the “Alternative Currency LC Sublimit”).
Within the foregoing limits and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii) The Lender shall be under no obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;
(B) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance;
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;
(D) the issuance of such Letter of Credit would violate one or more policies of
the Lender; or

 

-19-



--------------------------------------------------------------------------------



 



(E) such Letter of Credit is in an initial amount less than $100,000, or is to
be denominated in a currency other than Dollars or an Alternative Currency
acceptable to the Lender.
(iii) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b) Procedures for Issuance and Amendment of Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such L/C Application must be received by the Lender not later
than 1:00 p.m., at least two Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Lender may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Lender may require.
(ii) Upon the Lender’s determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices.
(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.
(c) Drawings and Reimbursements.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof. Not later than one Business Day after any payment by the Lender under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the Lender in an amount equal to the Dollar Equivalent of the amount of such
currency (or at the request of the Lender, the applicable Alternative Currency
amount of such drawing), together with interest from and including the date of
honor calculated at the rate then applicable to an Alternate Base Rate Loan (or,
at the request of the Lender, the sum of (A) the Applicable Rate plus (B) the
British Bankers Association LIBOR Rate for the relevant currency as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR designated by the Lender from time to time or, if Lender determines that
no such source is available, the rate at which the Lender determines that
deposits in the relevant currency are available in the interbank market in
London) at approximately 11:00 London time, two Business Days prior to the date
of calculation for deposits in the relevant currency (for delivery on the first
day of such interest period) for a term of one month (the “Eurocurrency Rate”).)
If the Borrower fails to so reimburse the Lender, the Borrower shall be deemed
to have requested a borrowing of a Revolving Loan that is a Alternate Base Rate
Loan to be disbursed on the Business Day after the date of Honor Date in an
amount equal to the amount of such unreimbursed drawing (if in Dollars) or the
Dollar Equivalent of such unreimbursed drawing (if in an Alternative Currency),
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Alternate Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitment and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).

 

-20-



--------------------------------------------------------------------------------



 



(ii) If the Borrower fails to reimburse the Lender for any drawing under any
Letter of Credit when due (whether by means of a borrowing or otherwise), such
unreimbursed amount shall be (A) immediately and automatically, without notice,
be converted into the Dollar Equivalent of such unreimbursed amount if
denominated in an Alternative Currency due and (B) payable on demand (together
with interest) and shall bear interest at the Default Rate.
(d) Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid. Notwithstanding, the foregoing shall
not be construed to excuse the Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are waived by the borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Lender’s failure
to exercise care in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of negligence or willful misconduct on part
of the Lender (as finally determined by a court of competent jurisdiction), the
Lender shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payments
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit

 

-21-



--------------------------------------------------------------------------------



 



(e) Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the respective correspondents, participants or
assignees of the Lender shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(d); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(f) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Lender and the Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
(g) Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee for each commercial Letter of Credit equal to standard charge
therefor. Each standby Letter of Credit shall bear an annual fee, payable
quarterly in arrears calculated on the face amount from the date issued until
the earlier of expiration or drawing equal to 1.25% per annum. An additional
issuance fee of 0.125% will be paid on the face amount of each Letter of Credit
upon issuance of such and annually thereafter.
(h) Documentary and Processing Charges Payable to Lender. The Borrower shall pay
to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(i) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

-22-



--------------------------------------------------------------------------------



 



2.04 Prepayments.
(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay any Revolving Loan in whole or in part without premium
or penalty except as provided in Section 3.05 of this Agreement; provided that
(i) such notice must be received by the Lender not later than 10:00 a.m. (A) two
Business Days prior to any date of prepayment of a Floating Eurodollar Loan, and
(B) on the date of prepayment of a Alternate Base Rate Loan; (ii) any prepayment
of a Floating Eurodollar Loan shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof; and (iii) any prepayment of a
Alternate Base Rate Loan shall be in a principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loan(s) to be
prepaid. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b) If for any reason, the Total Outstandings at any time exceed the Revolving
Commitment, the Borrower shall immediately prepay Revolving Loans in an amount
up to the amount of such excess. If such excess exceeds the principal amount of
Revolving Loans then outstanding, after payment in full of all outstanding
Revolving Loans, the Lender may, but shall not be required to, at its option
request, and the Borrower shall provide within five (5) days after such request,
Credit Support. “Credit Support” means the Borrower has provided to the Lender
with respect to a Letter of Credit:
(i) payment of an amount sufficient to provide the Lender with coverage with
respect to at least 105% of the aggregate amount available for drawings under
such outstanding Letter of Credit, in the currency of such Letter of Credit to
an interest-bearing account or time deposit with the Lender and the following
conditions are met:
(A) until no amount is or may be outstanding under that Letter of Credit,
withdrawals from such account or time deposit may only be made to pay the Lender
for reimbursement in respect of such Letter of Credit;
(B) the Company has executed and delivered a security document with respect to
such account or time deposit, in form and substance satisfactory to the Lender
for which the cash collateral is provided, creating a first ranking security
interest over such account or time deposit (it being acknowledged that such cash
collateral shall also secure obligations with respect to the Existing Financing
Agreements, the Global Credit Facilities and other Primary Credit Facilities on
a pari passu basis); and
(C) such other conditions as are reasonably satisfactory to the Lender; or
(ii) receipt of a backstop letter of credit in a face amount sufficient to
provide the Lender with coverage with respect to at least 105% of the aggregate
amount available for drawings under such outstanding Letter of Credit in the
currency of such Letter of Credit and such a backstop letter of credit is on
terms and conditions and from a financial institution acceptable to the Lender
in its sole discretion.
(c) The Borrower shall give written notice (the “Change of Control Notice”) to
the Lender within 15 Business Days of a Responsible Officer acquiring knowledge
of a Change of Control. The Change of Control Notice shall describe the material
terms of the transaction constituting the Change of Control. At Lender’s sole
discretion, Borrower shall prepay Revolving Loans and Cash Collateralize the L/C
Obligations (subject to the collateralization limits set forth above in
Section 2.04(b)) on a date specified by Lender within 60 days of receipt of
Change of Control Notice, but in any event not less than 30 days following
receipt of the Change in Control Notice.

 

-23-



--------------------------------------------------------------------------------



 



2.05 Termination or Reduction of Revolving Commitment. The Borrower may, upon
notice to the Lender, terminate the Revolving Commitment, or from time to time
permanently reduce the Revolving Commitment; provided that (i) any such notice
shall be received by the Lender not later than 1:00 p.m., two Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $250,000 or any whole multiple of $50,000 in
excess thereof, (iii) the Letter of Credit Sublimit shall be reduced in an equal
amount, (iv) the Borrower shall not terminate or reduce the Revolving Commitment
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Revolving Commitment; and (v) upon any
reduction in the Revolving Commitment, the Alternative Currency LC Sublimit will
be reduced by an amount equal to 3/5ths of such reduction, and no such reduction
will be effective if, after giving effect thereto, the Outstanding Amount of L/C
Obligations denominated in Alternative Currencies would exceed the new
Alternative Currency LC Sublimit.
2.06 Repayment of Revolving Loans. The Borrower shall repay to the Lender on the
Revolving Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.
2.07 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Floating
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Floating
Eurodollar Rate plus the Applicable Rate; and (ii) each Alternate Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate.
(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at the Lender’s discretion at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Furthermore, while any Event of Default exists, at the Lender’s
discretion, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c) Interest on each Revolving Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.08 Fees. In addition to certain fees described in subsections (g) and (h) of
Section 2.03:
(a) Unused Fee. The Borrower shall pay to the Lender an Unused Fee equal to the
Applicable Rate per annum times the actual daily amount by which the Revolving
Commitments exceed the Total Outstandings. The Unused Fee shall accrue at all
times during the Revolving Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with September 30, 2011, and on the last day
of the Revolving Availability Period. The Unused Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b) Bank Product Fee. The Borrower shall pay to the Lender quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
on the first such date to occur after the Closing Date, (which shall be prorated
for the first such period if the Closing Date does not occur on a payment date)
a Bank Product fee equal to $15,625 minus income earned by the Lender by
providing Bank Products to or for the Borrower (other than Letters of Credit
issued hereunder) during such period, as calculated solely by the Lender in its
reasonable discretion in accordance with its customary and standard procedures
as in effect from time to time.

 

-24-



--------------------------------------------------------------------------------



 



2.09 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Revolving Loan for
the day on which the Revolving Loan is made, and shall not accrue on a Revolving
Loan, or any portion thereof, for the day on which the Revolving Loan or such
portion is paid, provided that any Revolving Loan that is repaid on the same day
on which it is made shall, subject to Section 2.11(a), bear interest for one
day.
2.10 Evidence of Debt. The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.
2.11 Payments Generally.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. All payments received by the Lender after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Revolving Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Any and all payments by the Borrower or any Subsidiary Guarantor to or for
the account of the Lender under any Loan Document shall be made free and clear
of and without deduction for any and all Indemnified Taxes. If the Borrower or
any Subsidiary Guarantor shall be required by any Laws to deduct any Indemnified
Taxes from or in respect of any sum payable under any Loan Document to the
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or any
Subsidiary Guarantor, as the case may be, shall make such deductions, (iii) the
Borrower or Subsidiary Guarantor, as the case may be, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Borrower or Subsidiary Guarantor, as the case may be, shall furnish to the
Lender the original or a certified copy of a receipt evidencing payment thereof.
(b) In addition, the Borrower and each Subsidiary Guarantor agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

-25-



--------------------------------------------------------------------------------



 



(c) If the Borrower or any Subsidiary Guarantor shall be required to deduct or
pay any Indemnified Taxes or Other Taxes from or in respect of any sum payable
under any Loan Document to the Lender, the Borrower or Subsidiary Guarantor, as
the case may be, shall also pay to the Lender, at the time interest is paid,
such additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Indemnified
Taxes or Other Taxes had not been imposed.
(d) The Borrower and each Subsidiary Guarantor agrees to indemnify the Lender
for (i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
makes a demand therefor.
(e) If a Lender or Participant is entitled to claim an exemption or reduction
from withholding taxes, such Lender or such Participant agrees to deliver to
Borrower or any applicable Subsidiary Guarantor, as the case may be, any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding taxes before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 3.01(e) shall require a Lender
or Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and shall promptly notify
Borrower and any applicable Subsidiary Guarantor of any change in circumstances,
which would modify or render invalid any claimed exemption or reduction.
(f) If Lender determines, in its reasonable discretion, that it has received a
refund of any Indemnified Taxes, or Other Taxes, as to which, in either case, it
has been indemnified by Borrower or any Subsidiary Guarantor or with respect to
which Borrower or any Subsidiary Guarantor has paid additional amounts pursuant
to this Section 3.01, it shall pay over such refund to Borrower or such
Subsidiary Guarantor, as the case may be (but only to the extent of payments
made, or additional amounts paid, by Borrower or such Subsidiary Guarantor, as
the case may be (but only to the extent of payments made, or additional amounts
paid, by Borrower or such Subsidiary Guarantor, as the case may be, under this
Section 3.01 with respect to Indemnified Taxes or Other Taxes giving rise to
such a refund), net of all out-of-pocket expenses of Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such a refund); provided, that Borrower and each applicable
Subsidiary Guarantor, upon request of Lender, agrees to repay the amount paid
over to Borrower or such Subsidiary Guarantor, as the case may be (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Lender hereunder) to
Lender in the event Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything in this Agreement to the contrary, this
Section 3.01(f) shall not be construed to require any Lender to make available
its tax returns (or any other information which it deems confidential) to
Borrower, any Subsidiary Guarantor or any other Person.
3.02 Illegality. If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its Lending Office to make, maintain or fund Floating Eurodollar Loans, or to
determine or charge interest rates based upon the Floating Eurodollar Rate,
then, on notice thereof by the Lender to the Borrower, any obligation of the
Lender to make or continue Floating Eurodollar Loans or to convert Alternate
Base Rate Loans to Floating Eurodollar Loans shall be suspended until the Lender
notifies the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from the Lender, prepay or, if applicable, convert all Floating Eurodollar Loans
to Alternate Base Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
The Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
the Lender, otherwise be materially disadvantageous to the Lender.

 

-26-



--------------------------------------------------------------------------------



 



3.03 Inability to Determine Floating Eurodollar Rate. If the Lender determines
that for any reason adequate and reasonable means do not exist for determining
the Floating Eurodollar Rate or that the Floating Eurodollar Rate does not
adequately and fairly reflect the cost to the Lender of funding a Revolving
Loan, the Lender will promptly so notify the Borrower. Thereafter, the
obligation of the Lender to make or maintain Floating Eurodollar Loans shall be
suspended until the Lender revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of a Floating Eurodollar Loan or, failing that, will be deemed to
have converted such request into a request for a borrowing of an Alternate Base
Rate Loan in the amount specified therein.
3.04 Increased Cost and Reduced Return; Capital Adequacy.
(a) If the Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or the Lender’s compliance
therewith, there shall be any increase in the cost to the Lender of agreeing to
make or making, funding or maintaining Floating Eurodollar Loans or issuing
Letters of Credit, or a reduction in the amount received or receivable by the
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which the Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized in the determination of the
Floating Eurodollar Rate), then from time to time upon demand of the Lender, and
so long as the Lender is requiring similar payments from other customers, the
Borrower shall pay to the Lender such additional amounts as will compensate the
Lender for such increased cost or reduction; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in or in the
interpretation of any Law,” regardless of the date enacted, adopted or issued.
(b) If the Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by the Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of the Lender or any corporation controlling the
Lender as a consequence of the Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and the Lender’s
desired return on capital), then from time to time upon demand of the Lender,
the Borrower shall pay to the Lender such additional amounts as will compensate
the Lender for such reduction so long as the Lender is requiring similar
payments from other customers.
3.05 Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods.
3.06 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Revolving Commitment and repayment of all other
Obligations hereunder.

 

-27-



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of the Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by or on behalf of each Obligor, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the Lender and
its legal counsel:
(i) executed counterparts of this Agreement and all other Loan Documents
required by the Lender, sufficient in number for distribution to the Lender and
the Borrower;
(ii) a favorable opinion of counsel: (A) to the Borrower and (B) each Subsidiary
Guarantor, that, in each case is in form and substance satisfactory to the
Lender;
(iii) a Compliance Certificate prepared on a Pro Forma Basis after giving effect
to the transactions effected on the Closing Date and signed by a Responsible
Officer of Borrower;
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Obligor that is an
organization as the Lender may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Obligor is a party;
(v) such documents and certifications as the Lender may reasonably require to
evidence that each Obligor that is an organization is duly organized or formed,
and that the Borrower and each such Obligor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vi) evidence that the 2011 Note Purchase Agreement will be concurrently in full
force and effect and notes representing $150,000,000 in aggregate principal
thereunder have been issued;
(vii) evidence that the Nedbank Agreement providing for at least $50,000,000 in
credit will concurrently be in full force and effect;
(viii) termination of the existing credit facility represented by the Credit
Agreement between the Lender and UTi United States, Inc. dated as of May 7, 2010
and release of all liens granted thereunder; and
(ix) such other assurances, certificates, documents, consents or opinions as the
Lender reasonably may require.
(b) Any fees required to be paid to the Lender on or before the Closing Date
shall have been paid.
(c) The Borrower shall have paid all Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

 

-28-



--------------------------------------------------------------------------------



 



4.02 Conditions to all Credit Extensions. The obligation of the Lender to make
any Credit Extension is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Obligor
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b) No Default shall exist, or would result from such proposed Credit Extension.
(c) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Revolving Loan to the other Type or a continuation of a Floating
Eurodollar Loan) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified above have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower and each Subsidiary Guarantor represents and warrants to the Lender
that:
5.01 Organization; Power and Authority. Each Obligor is a corporation or other
legal entity duly incorporated or organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Loan Documents to which it is a
party and to perform the provisions hereof and thereof.
5.02 Authorization, Etc. The Loan Documents to which each Obligor is a party
have been duly authorized by all necessary corporate or other entity action on
the part of each Obligor, and each Loan Document constitutes, and upon execution
and delivery thereof each note issued under this Agreement will constitute, a
legal, valid and binding obligation of each Obligor party thereto enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
5.03 Disclosure. This Agreement, the SEC Reports, and the documents,
certificates or other writings delivered to the Lender by or on behalf of the
Obligors in connection with the transactions contemplated hereby, and the
financial statements listed in Schedule 5.05 (this Agreement, the SEC Reports,
and such documents, certificates or other writings identified in Schedule 5.03
and financial statements identified in Schedule 5.05 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since the date of the latest financial statements identified in
Schedule 5.05 there has been no change in the financial condition, operations,
business, properties or prospects of Borrower or any other Obligor except
changes that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, there is no fact
known to any Obligor that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

-29-



--------------------------------------------------------------------------------



 



5.04 Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) As of the date hereof, Schedule 5.04 contains (except as noted therein)
complete and correct lists of each Obligor’s (i) Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by each Obligor and each other Subsidiary and
whether such Subsidiary will on the Closing Date be a Subsidiary Guarantor, (ii)
Affiliates, other than Subsidiaries, and (iii) directors and senior officers.
(b) All of the outstanding or issued shares of capital stock, shares or similar
equity interests of each Subsidiary shown in Schedule 5.04 as being owned by
each Obligor and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by each Obligor or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.04).
(c) Each Subsidiary (other than the Obligors) identified in Schedule 5.04 is a
corporation or other legal entity duly incorporated or organized, validly
existing and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation or organization, and is duly qualified as a
foreign corporation, where applicable, or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other organizational power and authority, as the case may
be, to own or hold under lease the properties it purports to own or hold under
lease and to transact the business it transacts and proposes to transact, except
where the failure to have such power or authority could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d) As of the date hereof, no Subsidiary is a party to, or otherwise subject to
any legal, regulatory, contractual or other restriction (other than the 2011
Agreements in effect on the date hereof and the agreements listed on
Schedule 5.04 under the heading “Agreements Restricting Dividends” and customary
limitations imposed by applicable Law) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to any Obligor or any of its Subsidiaries that owns
outstanding or issued shares of capital stock, shares or similar equity
interests of such Subsidiary.
(e) A group structure chart included in Schedule 5.04 shows all members of the
Group (and all Joint Ventures and minority interests held by any member of the
Group) as of the date hereof.
(f) Except as set forth in Schedule 5.04 with respect to UTi Inventory
Management Solutions Inc., as of the date hereof, 100% of the issued share
capital of each Obligor (other than the Borrower) is directly or indirectly
wholly owned by the Borrower.
(g) In the case of each borrower or guarantor under the South African
Facilities, the group structure chart in Schedule 5.04 shows the shareholders of
and their percentage shareholdings in each obligor under the South African
Facilities and the shareholders of or partners in such entities as of the date
hereof.
5.05 Financial Statements; Material Liabilities. The Obligors have delivered to
the Lender copies of the consolidated financial statements of the Borrower
listed on Schedule 5.05. All of said financial statements (including in each
case the related schedules and notes) fairly present in all material respects
the consolidated financial position of the Obligors and their Subsidiaries as of
the respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with applicable generally accepted accounting
principles (which shall be GAAP in the case of the Borrower) consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of footnotes). As of the date hereof, the Obligors
and their Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

 

-30-



--------------------------------------------------------------------------------



 



5.06 Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by each Obligor of the Loan Documents to which it is a party will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of any Obligor or
any Subsidiary under, any Material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, memorandum and articles
of association, regulations or by laws, or any other Material agreement or
instrument to which any Obligor or any Subsidiary is bound or by which any
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any Material order, judgment, decree, or ruling of
any court, arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary or (c) violate any provision of any Material statute or other
Material rule or regulation of any Governmental Authority applicable to any
Obligor or any Subsidiary.
5.07 Governmental Authorizations, Etc. Except as disclosed in Schedule 5.07, as
of the date hereof, no consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by any Obligor of the Loan Documents
to which it is a party, including, without limitation, any thereof required in
connection with the obtaining of Dollars to make payments under any Loan
Document and the payment of such Dollars to Persons resident in the United
States of America, except for the filing of a notice on Form D and Form 8-K with
the SEC. Except as disclosed in Schedule 5.7, it is not necessary to ensure the
legality, validity, enforceability or admissibility into evidence in the
Applicable Jurisdiction of any Loan Document that any thereof or any other
document be filed, recorded or enrolled with any Governmental Authority, or that
any such agreement or document be stamped with any stamp, registration or
similar transaction tax.
5.08 Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Obligor, threatened against or affecting any Obligor or any
Subsidiary or any property of any Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, based on the facts known to the
Borrower, could reasonably be expected to have a Material Adverse Effect.
(b) No Obligor nor any Subsidiary is (i) in default under any Contractual
Obligation to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority (iii) is in violation of any applicable Law (including, without
limitation, Environmental Laws, the Patriot Act or any of the other laws and
regulations that are referred to in Section 5.16) of any Governmental Authority,
which default or violation, individually or in the aggregate, based on the facts
known to the Borrower, could reasonably be expected to have a Material Adverse
Effect.
5.09 Taxes. Except as set forth on Schedule 5.09, the Obligors and their
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) for purposes of making this
representation on the Closing Date, the amount of which is not individually or
in the aggregate Material (or for purposes of making this representation after
the Closing Date, the amount of which would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect) or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which such Obligor or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
applicable generally accepted accounting principles (which shall be GAAP in the
case of the Borrower). No Obligor knows of any basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of each Obligor and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate.

 

-31-



--------------------------------------------------------------------------------



 



5.10 Title to Property; Leases. Each Obligor and its Subsidiaries have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.05 or purported to have
been acquired by any Obligor or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business or as otherwise not
prohibited hereby), in each case free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
5.11 Licenses, Permits, Etc.
(a) (a) Each Obligor and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
(b) To the knowledge of each Obligor, no product of such Obligor or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c) To the knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by such Obligor or any of its Subsidiaries.
5.12 Compliance with ERISA; Non U.S. Plans.
(a) Each Obligor and each ERISA Affiliate have operated and administered each
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA) in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect. No Obligor nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that,
in either case, would reasonably be expected to result in the incurrence of any
such liability by any Obligor or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
(b) As of the date hereof, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. As of the date
hereof, the present value of the accrued benefit liabilities (whether or not
vested) under each Non U.S. Plan that is funded, determined as of the end of
each Obligor’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non U.S. Plan allocable to such benefit liabilities by more than $10,000,000 (or
its equivalent in any other currency) and the aggregate amount of such excess
benefit liabilities for all such Non U.S. Plans did not exceed $10,000,000 (or
its equivalent in any other currency). The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

-32-



--------------------------------------------------------------------------------



 



(c) Each Obligor and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S Plan that
individually or in the aggregate is Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of each Obligor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.
(e) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Obligor and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
5.13 Use of Proceeds; Margin Regulations. The Borrower will apply the proceeds
of Credit Extensions to pay off in full the 2006 Notes and other indebtedness of
the Borrower and its Subsidiaries, for working capital purposes of the Borrower
and its Subsidiaries, and for other general corporate purposes. No part of the
proceeds hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Obligor in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 1% of the value of the consolidated assets of any Obligor and its
Subsidiaries and no Obligor has any present intention that margin stock will
constitute more than 1% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.
5.14 Existing Indebtedness; Future Liens.
(a) Schedule 5.14 sets forth a complete and correct list of all Indebtedness of
(or the commitment to extend credit to) the Obligors and their Subsidiaries
other than Indebtedness under this Agreement, the Existing Financing Agreements,
the Global Credit Facilities and certain items of Indebtedness which
individually are not in excess of $5,000,000 (or its equivalent in any other
currency) and in the aggregate are not in excess of $15,000,000 (or its
equivalent in any other currency), each as of April 30, 2011 (including the
principal amount outstanding and collateral therefor, if any, and the Guaranty
thereof, if any) since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of such Obligors or their Subsidiaries. No Obligor nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of any Obligor or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
any Obligor or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment except for such defaults (other than
payment defaults), events or conditions in a single credit facility in an amount
less than $5,000,000 (or its equivalent in any other currency) or under multiple
credit facilities which in the aggregate are less than $15,000,000 (or its
equivalent in any other currency) that would not, individually or in the
aggregate, have a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 7.05.

 

-33-



--------------------------------------------------------------------------------



 



(c) Except as set forth in Schedule 5.14, as of the date hereof, no Obligor nor
any Subsidiary is a party to, or otherwise subject to any provision contained
in, any instrument evidencing Indebtedness of such Obligor or such Subsidiary,
any agreement relating thereto or any other agreement (including, but not
limited to, its charter, memorandum and articles of association or other
organizational document) other than this Agreement, the Existing Financing
Agreements, the South African Facilities and the Global Credit Facilities which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of such Obligor.
5.15 Foreign Assets Control Regulations, Etc.
(a) Neither the Borrower nor any Affiliates is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an
“OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (ii), a “Blocked Person”).
(b) No part of the proceeds hereunder constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used, directly by
the Borrower or indirectly through any Affiliate, in connection with any
investment in, or any transactions or dealings with, any Blocked Person.
(c) To the Borrower’s actual knowledge, neither the Borrower nor any Affiliate
(i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities or other money laundering predicate crimes under any
applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Borrower has taken reasonable measures appropriate to the
circumstances to ensure that the Borrower and each Affiliate is and will
continue to be in compliance in all Material respects with all Material
applicable current and future Anti-Money Laundering Laws.
(d) No part of the proceeds hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, official of any public
international organization or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, assuming in all cases that such Act applies to the Obligors. The
Borrower has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable law) to ensure that the Borrower and each
Affiliate is and will continue to be in compliance with all applicable current
and future anti corruption laws and regulations.
5.16 Status under Certain Statutes. No Obligor nor any Subsidiary is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.
5.17 Environmental Matters.
(a) No Obligor nor any Subsidiary has knowledge of any claim or has received any
notice of any claim, and no proceeding has been instituted raising any claim
against any Obligor or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

-34-



--------------------------------------------------------------------------------



 



(c) No Obligor nor any Subsidiary has stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect; and
(d) All buildings on all real properties now owned, leased or operated by any
Obligor or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
5.18 Ranking of Obligations. The Borrower’s payment obligations under the notes
when issued hereunder and the payment obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty Agreements rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of such Obligor, as the case may be.
5.19 Obligor Group. Each Subsidiary of the Borrower which is a borrower or
guarantor under the Existing Financing Agreements or the Global Credit Facilties
as of the date hereof is a Guarantor hereunder (subject to release of Subsidiary
Guarantors to occur on the date hereof).
5.20 CASS Reserve. Each member of the Group, that is a party to the CASS
Agreement, has timely paid all accounts payable due and owing to CASS in
accordance with the terms and provisions of the CASS Agreement, except any such
accounts payable which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
that member of the Group shall have been set aside on its books and records.
5.21 Labor Matters.
(a) As of the date hereof, no member of the Group is subject to any collective
bargaining or similar agreement, other than those companies set out in
Schedule 5.21 (Collective Bargaining Agreements).
(b) There are no existing or threatened strikes, slowdowns, lockouts or other
similar labor disputes involving any member of the Group that singly or in the
aggregate have or are reasonably likely to have a Material Adverse Effect.
(c) Hours worked by and payment made to employees of each member of the Group
are not in violation of the United States Fair Labor Standards Act of 1938 (if
applicable) or any other applicable Law dealing with such matters, except to the
extent such violations would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.22 Insolvency. The Borrower is, and the Borrower and Subsidiary Guarantors, on
a consolidated basis, are, Solvent.
5.23 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower operates.

 

-35-



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as the Revolving Commitment shall be in effect, any Revolving Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Obligor, jointly and severally, covenants
as follows:
6.01 Financial and Business Information. The Borrower shall deliver to the
Lender (and for purposes of this Agreement the information required by this
Section 6.01 shall be deemed delivered on the date of delivery of such
information in the English language or the date of delivery of an English
translation thereof):
(a) Quarterly Statements. Promptly after the same are available and in any event
within 45 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Borrower’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Borrower is subject to the
filing requirements thereof) after the end of each quarterly fiscal period in
each fiscal year of the Borrower (other than the last quarterly fiscal period of
each such fiscal year), duplicate copies of
(i) a consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter, setting forth in each case in comparative form the figures for the
corresponding period in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Responsible Officer as fairly presenting, in all
material respects, the financial position of the companies being reported on and
their results of operations and cash flows, subject to changes resulting from
year-end adjustments; provided that delivery within the time period specified
above of copies of the Borrower’s Form 10-Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 6.01(a) as they pertain to consolidated statements;
provided further that the Borrower shall be deemed to have made such delivery of
such Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR”
and shall have given Lender notice within the time period required for the
delivery of such 10-Q (or 10-K, as the case may be) of such availability on
EDGAR in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
(b) Annual Statements. Promptly after the same are available and in any event
within 90 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Borrower’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Borrower is subject to the
filing requirements thereof) after the end of each fiscal year of the Borrower,
duplicate copies of:
(i) a consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP and accompanied
(A) by an opinion thereon of an independent registered public accounting firm of
recognized international standing, which opinion shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the companies being reported upon and their consolidated results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the audit of such registered public accounting firm was performed in
accordance with the standards of the Public Accounting Oversight Board (United
States), and that such audit provides a reasonable basis for such opinion in the
circumstances, and

 

-36-



--------------------------------------------------------------------------------



 



(B) a report of such registered public accounting firm accountants stating that
they have reviewed this Agreement and stating further whether, in connection
with their audit, they have become aware of any condition or event that then
constitutes a Default or Event of Default or that caused them to believe the
Borrower failed to comply with the terms, conditions, provisions or conditions
of Sections 6.18 (until the Release Date with respect to any covenant included
therein), 7.03, 7.04, 7.12 and 7.13 in as far as they related to financial and
accounting matters, and if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable to the Lender, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default); and
(C) provided that the delivery within the time period specified above of the
Borrower’s Form 10-K for such fiscal year (together with the Borrower’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountants’ report described in clause
(B) above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 6.01(b), provided further that the Borrower shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Borrower shall separately
deliver concurrently with such Electronic Delivery, the Accountants’
Certificate;
(c) SEC and Other Reports. Promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document (including any form of compliance certificate related to the
Global Credit Facilities and any consolidation working papers) sent by any
Obligor or (so long as the 2009 Note Purchase Agreement remains in effect in the
case of a Subsidiary that is not an Obligor) any Subsidiary to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by any Obligor or any
Subsidiary with the SEC or any similar Governmental Authority or securities
exchange and of all press releases and other statements made available generally
by any Obligor to the public concerning developments that are Material; provided
that the Company shall be deemed to have made deliveries required under this
Section 6.01(c)(ii) if it shall have timely made Electronic Delivery thereof
(with notice of such Electronic Delivery to the Lender within five Business Days
of the filing thereof);
(d) Notice of Default or Event of Default or Litigation or Arbitration.
(i) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 8.01(e), a written notice specifying the nature and period of existence
thereof and what action the Obligors are taking or propose to take with respect
thereto; and
(ii) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of any current, threatened or pending litigation,
arbitration or administrative proceedings which has, or would, if adversely
determined have, a Material Adverse Effect, a written notice specifying the
details of such litigation, arbitration or administrative proceeding.

 

-37-



--------------------------------------------------------------------------------



 



(e) Employee Benefit Matters. Promptly and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that any
Obligor or an ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or
(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority. Promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
(g) Requested Information. With reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Borrower’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations hereunder as
from time to time may be reasonably requested by the Lender;
(h) Quarterly Consolidating Working Papers. Concurrently with the delivery of
financial statements pursuant to Section 6.01(a) and 6.01(b), copies of the
related unaudited consolidating balance sheet and income statement of Borrower
and its Subsidiaries.
(i) Projections. Within three days of delivery to the Borrower’s board of
directors and in any event no later than May 31st of each year, a consolidated
financial forecast for Borrower and its Subsidiaries for the following fiscal
year and each fiscal year thereafter through the Maturity Date, including
forecasted consolidated balance sheets, consolidated statements of income, and
shareholders’ equity and cash flows of Borrower and its Subsidiaries, which
forecast shall state the assumptions used in the preparation thereof; and
6.02 Officer’s Certificate. Each set of financial statements delivered to the
Lender pursuant to Section 6.01(a) or Section 6.01(b) shall be accompanied by a
Compliance Certificate.
6.03 Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Lender and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Lender (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

-38-



--------------------------------------------------------------------------------



 



6.04 Limitation on Disclosure Obligation. The Obligors shall not be required to
disclose the following information pursuant to Section 6.01(d)(ii), 6.01(g) or
6.03:
(a) information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 10.08, it would be prohibited from disclosing by
applicable law or regulations without making public disclosure thereof; or
(b) information that, notwithstanding the confidentiality requirements of
Section 10.08, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from the Lender, the Obligors will provide
such holder with a written opinion of counsel (which may be addressed to the
Obligors) relied upon as to any requested information that the Obligors are
prohibited from disclosing to such holder under circumstances described in this
Section 6.04.
6.05 Compliance with Law. Without limiting Section 7.10, the Obligors will, and
will cause each of their Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the Patriot Act and Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.06 Insurance. The Obligors will, and will cause each of their Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co insurance and self insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
6.07 Maintenance of Properties. The Obligors will, and will cause each of their
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Obligors or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Obligors have concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-39-



--------------------------------------------------------------------------------



 



6.08 Payment of Taxes and Claims. The Obligors will, and will cause each of
their Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of any Obligor or any Subsidiary,
provided that no Obligor nor any Subsidiary need pay any such tax, assessment,
charge or levy if (i) the amount, applicability or validity thereof is contested
by such Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Obligors or a Subsidiary has established
adequate reserves therefor in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Borrower) on the
books of such Obligor or such Subsidiary or (ii) the non filing and nonpayment
of all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
6.09 Corporate Existence, Etc. Except as permitted by Sections 7.07 and 7.08
(and not prohibited by the next sentence in the case of any Subsidiary Obligor),
the Obligors will at all times preserve and keep in full force and effect their
corporate existence. Except as permitted by Sections 7.07 and 7.08, the Obligors
will at all times preserve and keep in full force and effect the existence of
each of their Subsidiaries (except that (i) Subsidiaries which are not members
of the South African Group may (A) merge into an Obligor and (B) amalgamate with
entities that concurrently therewith become Obligors pursuant to Section 6.13
and (ii) Subsidiaries which are members of the South African Group (other than
Pyramid Freight BVI) may merge with other members of the South African Group
(other than Pyramid Freight BVI)) and all rights and franchises of the Obligors
and their Subsidiaries unless, in the good faith judgment of the Obligors, the
termination of or failure to preserve and keep in full force and effect such
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.
6.10 Books and Records. The Obligors will, and will cause each of their
Subsidiaries to, maintain proper books of record and account in conformity with
applicable generally accepted accounting principles and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Subsidiary, as the case may be.
6.11 Priority of Obligations. The Obligors will ensure that their payment
obligations under the Loan Documents will at all times rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of the Obligors, including, without limitation, the respective
obligations of the Borrower and the Subsidiary Guarantors under (i) the Existing
Financing Agreements, (ii) the Global Credit Facilities and (iii) the other
Primary Credit Facilities. Notwithstanding the foregoing, in the event that the
Borrower is required to cash collateralize letters of credit under the Global
Credit Facilities, the Borrower may provide up to $15,000,000 (or its equivalent
in any other currency) as cash collateral to collateralize such letters of
credit without providing collateral to the Lender, provided no Event Default has
occurred or would result from the provision of such cash collateral.
6.12 Dividend Capture from South Africa. The Obligors will ensure that cash
distributions are made to Pyramid Freight BVI in accordance with the general
distribution principles applied by the Borrower in respect of cash distributions
made out of South Africa taking into account at any time the requirements of any
applicable South African exchange control regulations, the local financial needs
of the South African Group and any projected financial requirements of the South
African Group.
6.13 Additional Obligors. The Borrower will cause any Subsidiary of the
Borrower, whether now owned or hereafter formed or acquired, that becomes a
borrower, guarantor or obligor with respect to, or otherwise provides credit
support for, any Material Indebtedness, to promptly thereafter (and in any event
within 30 days) become a Subsidiary Guarantor (an “Additional Guarantor”) under
this Agreement by executing and delivering to Lender a joinder agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”)
together with appropriate items of the type described in Section 4.01(a)(iv) and
4.01(a)(v). The Borrower agrees that immediately on execution of any such
Joinder Agreement by an Additional Guarantor, the Borrower will provide to the
Lender a legal opinion (from legal counsel approved by the Lender acting
reasonably) confirming (i) the due execution and delivery of such Joinder
Agreement, and the validity and enforceability of the obligations of the
relevant Subsidiary Guarantor under such Joinder Agreement and this Agreement
subject to such exceptions, assumptions and qualifications as are substantially
similar to those delivered with respect to the obligations of the Subsidiary
Guarantors as of the Closing Date and (ii) such other matters as the Lender may
reasonably request so long as such opinions are substantially similar in scope
to the opinions delivered on the Closing Date. The Borrower shall cause such
Additional Guarantor to deliver such other documents as may be reasonably
requested by the Lender substantially similar in scope to the documents
delivered by the original Subsidiary Guarantors on the Closing Date.

 

-40-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, each of (i) the South African Subsidiaries (other
than Pyramid Freight BVI to the extent permitted pursuant to Section 9.31
hereunder), to the extent that they do not become an obligor or guarantor under
any Global Credit Facility or the Existing Financing Agreements, (ii) UTi
Logistics Israel Limited (“UTi Israel”), so long as UTi Israel is not a
Wholly-Owned Subsidiary of the Borrower and to the extent it does not become an
obligor or guarantor under any Global Credit Facility or the Existing Financing
Agreements, and (iii) any other Subsidiary to the extent it does not become an
obligor or guarantor under any Global Credit Facility or Existing Financing
Agreements and to the extent not permitted by applicable Law to execute and
deliver a Joinder Agreement to become a Subsidiary Guarantor, shall not be
required to deliver a Joinder Agreement hereunder.
6.14 Release of Subsidiary Guarantors; Substitution of Subsidiary Guarantors.
(a) Upon notice by the Borrower to the Lender (which notice shall contain a
certification by the Borrower as to the applicable matters specified below), a
Subsidiary Guarantor shall cease to be an Obligor under this Agreement if
(i) the Subsidiary Guarantor has been, or will be concurrently, liquidated,
dissolved or otherwise disposed of, or otherwise ceases to exist by way of
merger or otherwise, in each case to the extent not prohibited by the Loan
Documents or (ii) in connection with the execution and delivery of a Joinder
Agreement from a successor Subsidiary and compliance with Section 6.13;
provided, that, both immediately before and after giving effect to any such
release (and execution and delivery of such Joinder Agreement, if any) no
Default or Event of Default shall have occurred and be continuing, or would have
existed, on a pro forma basis, if such release (and Joinder Agreement, if any)
had been effective as of the end of the most recent fiscal quarter.
Notwithstanding anything to the contrary in this Agreement, no Subsidiary
Guarantor will be released from its obligations as an Obligor pursuant to this
Section 6.14(a) of this Agreement unless concurrently with such release a
replacement Subsidiary Guarantor or Subsidiary Guarantors is or are added to
this Agreement pursuant to Section 6.13 that (i) has or have in the aggregate
(A) earnings before interest, taxes, depreciation and amortization and (B) total
assets no less than those of the Subsidiary Guarantor being released, and
(ii) is or are located in one or more jurisdictions reasonably acceptable to the
Lender.
(b) If the Lender determines at any time that execution, delivery and
performance of any term of this Agreement by any Subsidiary Guarantor or
enforcement by the Lender of this Agreement against any Subsidiary Guarantor
could adversely affect the Lender or its rights and interests under this
Agreement by reason of the effect of the Law of any jurisdiction (other than the
United States or any jurisdiction within the United States), the Lender and each
Obligor agree that such Subsidiary Guarantor shall be relieved, effective as of
the date specified by the Lender, of any obligation to honor such term in or
obligation under this Agreement, and a replacement Subsidiary Guarantor or
Subsidiary Guarantors shall be added to this Agreement pursuant to Section 6.13
that (i) has or have in the aggregate (A) earnings before interest, taxes,
depreciation and amortization and (B) total assets no less than those of the
Subsidiary Guarantor being released, and (ii) is or are located in one or more
jurisdictions reasonably acceptable to the Lender.
6.15 Group Structure. The Borrower will maintain its group structure in
accordance with the group structure chart set forth in Schedule 5.4, except for
changes which, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. In no event shall any Subsidiary incorporated
in any country other than South Africa be owned directly or indirectly by any
member of the South African Group except that special purpose entities formed on
terms reasonably satisfactory to the Lender which do not have any Indebtedness
which is recourse to the Borrower or any Subsidiary (other than a member of the
South African Group or Pyramid Freight BVI) may be owned by a member of the
South African Group.

 

-41-



--------------------------------------------------------------------------------



 



6.16 CASS Agreement. The Borrower will ensure that all amounts payable under the
CASS Agreement are promptly paid when due unless such payment is being
diligently contested in good faith by a member of the Group by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles of the relevant member of the Group have been set
aside on its books.
6.17 Additional Restrictions. If at any time the Borrower or any Subsidiary
Guarantor is a party to or shall enter into any agreement, instrument or other
document with respect to any Indebtedness that provides for more than
$15,000,000 (or its equivalent in any other currency) in principal amount of
borrowings or availability, including, without limitation, any agreement
existing on the Closing Date (a “Reference Agreement”), or any amendment or
modification to any such Reference Agreement (or waiver or consent modifying the
terms of any Reference Agreement), which Reference Agreement includes financial
covenants (whether expressed in ratios or as numerical or dollar thresholds in
respect of future financial performance or condition), including such financial
covenants which are expressed as “events of default”, in each case which are not
otherwise included in this Agreement (herein referred to as “New Covenants”) or
which would be more beneficial to the Lender than relevant similar covenants or
like provisions contained in this Agreement (herein referred to as “Improved
Covenants” and, together with New Covenants, “Additional Covenants”), then such
Additional Covenants and all related provisions and definitions shall be deemed
incorporated by reference into Section 6.02(a), Article VII and Section 8.01(a)
of this Agreement, mutatis mutandi, as if set forth fully in this Agreement. The
Borrower shall:
(a) provide a copy of such Additional Covenants and all related provisions and
definitions to the Lender promptly upon entering into the Reference Agreement or
the relevant amendment or modification thereof (if entered into after the date
hereof), including with such copy a notice to the Lender of the date on which
such Additional Covenants became or will become effective, provided that the
failure of the Borrower to provide a copy of such Additional Covenants to the
Lender shall not adversely affect the automatic incorporation of the Additional
Covenants into this Agreement as provided above in this Section 6.17; and
(b) as promptly as possible following delivery of such copy, provide the draft
of a statement of incorporation (a “Memorialization”) to be executed by the
Borrower and the Lender, which Memorialization shall set out the terms of the
Additional Covenants and related provisions and definitions as incorporated into
this Agreement, with all appropriate changes required in connection with
incorporating the Additional Covenants mutatis mutandi.
If the Borrower fails to provide a draft of a Memorialization, then the Lender
may produce a draft for the consideration of the Borrower. Any Memorialization
executed and delivered by the Borrower and by the Lender shall be good and
sufficient evidence of the terms of any such Additional Covenant as incorporated
into this Agreement, provided that the failure of the Lender and the Borrower to
execute and deliver any Memorialization shall not adversely affect the automatic
incorporation of the Additional Covenants into this Agreement as provided above
in this Section 6.17.
If (A) any Additional Covenant that has been incorporated herein pursuant to
this Section 6.17 is subsequently amended or modified in the relevant Reference
Agreement with the effect that such Additional Covenant is made less restrictive
on the Borrower, such Additional Covenant, as amended or modified, shall not be
deemed incorporated by reference into this Agreement and (B) any Additional
Covenant that has been incorporated herein pursuant to this Section 6.17 is
subsequently removed or terminated from the relevant Reference Agreement or the
Borrower and its Subsidiary Guarantors are otherwise no longer required to
comply therewith under the relevant Reference Agreement, the Borrower and its
Subsidiaries, beginning on the effective date such Additional Covenant is
removed or terminated from the relevant Reference Agreement or the Borrower and
its Subsidiary Guarantors are otherwise no longer required to comply with such
Additional Covenant, shall still remain obligated to comply with such Additional
Covenant hereunder, in each of cases (A) and (B) above, until such time as the
Lender has agreed in its sole discretion to amend, modify, remove or terminate
such Additional Covenant to conform to the Reference Agreement.

 

-42-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the provisions of this Section 6.17 shall not
apply to (i) any of the 2009 Covenants for which adjustments are made to this
Agreement in accordance with Section 6.18 and (ii) any other credit facilities
paid in full and terminated within 10 days of the date of the Closing Date.
6.18 2009 Notes Covenants. The Borrower will comply with each 2009 Covenant as
in effect on the date hereof until the Release Date with respect to such 2009
Covenant, and such 2009 Covenants and all related definitions shall be deemed
incorporated by reference into this Agreement mutatis mutandi, as if set forth
fully in this Agreement.
6.19 Post-Closing Obligations. Within 20 days from the Closing Date, or such
other date to which the Lender expressly agrees, the Borrower, on behalf of
itself, each Spanish Obligor, and the Lender shall have formalized the
ratification of the position of the Spanish Obligors as Subsidiary Guarantors
under this Agreement into a public document (escritura pública) for the purposes
of article 517, paragraph 2, number 4 of the Spanish Civil Procedure Law (Ley
1/2000 de 7 de enero, Ley de Enjuiciamiento Civil) (the “Civil Procedural Law”)
before a Spanish notary public, at the expense of the Borrower. Within two
Business Days from the execution of the notarial deed, the Borrower shall have
supplied to Lender an authorized copy (primera copia autorizada) of that deed.
6.20 Use of Proceeds. Use the proceeds of the Credit Extensions for general
working capital and corporate purposes of the Group. No Credit Extension will be
used in contravention of any Law or of any Loan Document.
6.21 Further Assurances. Take such action and execute, acknowledge and deliver
at its sole cost and expense such agreements, instruments or other documents as
are necessary or as the Lender may reasonably request from time to time in order
to (a) carry out more effectively the purposes of this Agreement and the other
Loan Documents, (b) establish and maintain the validity and effectiveness of any
of the Loan Documents and (c) better assure, convey, grant, assign, transfer and
confirm unto the Lender the rights now or hereafter intended to be granted to it
under this Agreement or any other Loan Document.
ARTICLE VII.
NEGATIVE COVENANTS
So long as the Revolving Commitment shall be in effect, any Revolving Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Obligor, jointly and severally, covenants
as follows:
7.01 Transactions with Affiliates. The Obligors will not and will not permit any
Subsidiary to enter into directly or indirectly any transaction or group of
related transactions (including, without limitation, the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Obligors or another Subsidiary which is not a member
of the South African Group (except for Pyramid Freight BVI with respect to
assets which are and remain assets outside South Africa)), except in the
ordinary course and pursuant to the reasonable requirements of such Obligor’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Obligors or such Subsidiary than would be obtainable in a comparable
arm’s length transaction with a Person not an Affiliate.
7.02 Restricted Payments.
(a) Limitation. The Borrower will not, and will not permit any of its
Subsidiaries to, at any time, declare or make, or incur any liability to declare
or make, any Restricted Payment unless immediately after giving effect to such
action no Default or Event of Default would exist. The foregoing restriction
shall not apply to (i) payment of Restricted Payments which were declared prior
to the existence of any Default or Event of Default, (ii) Restricted Payments
paid to the Borrower or any Wholly-Owned Subsidiary or (iii) Restricted Payments
pursuant to agreements entered into to obtain or maintain BBBEE status.

 

-43-



--------------------------------------------------------------------------------



 



(b) Time of Payment. The Borrower will not, nor will it permit any of its
Subsidiaries to, authorize a Restricted Payment that is not payable within
60 days of authorization.
7.03 Consolidated Total Debt Coverage. The Borrower will ensure that the ratio
of Consolidated Total Debt at any time to Consolidated EBITDA for the
Measurement Period then or most recently ended, is not greater than 3.25 to
1.00.
7.04 Priority Debt. The Obligors will not permit Priority Debt at any time to
exceed 15% of Consolidated Net Worth determined as of the end of the then most
recently ended fiscal quarter.
7.05 Liens. The Obligors will not, and will not permit any of their Subsidiaries
to, directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Borrower or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom or assign or otherwise convey any right to receive income or profits,
except:
(a) any Lien arising by operation of law (other than in connection with ERISA)
and in the ordinary course of business;
(b) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 6.08;
(c) attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding in aggregate $5,000,000 (or its equivalent in any other currency)
arising in connection with any court or similar proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any member of the Group;
(e) any Lien in favor of CASS arising under the CASS Agreement in the ordinary
course of business;
(f) any Lien arising as a result of a Capital Lease permitted to exist under
Section 7.13 in an amount not to exceed $90,000,000 (or its equivalent in any
other currency) at any one time;
(g) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that (i) any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired and (ii) the aggregate principal amount of all Indebtedness
secured by any such Liens shall not, at any time, exceed 15% of Consolidated
Tangible Assets;
(h) any Lien comprising a netting or set-off arrangement entered into by a
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;
(i) any Lien in column 11 (labeled Security) of Schedule 5.15 securing
Indebtedness otherwise permitted hereunder and any refinancing or renewals
thereof;

 

-44-



--------------------------------------------------------------------------------



 



(j) Liens securing obligations of a Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) to the Borrower or to another Subsidiary
(other than a member of the South African Group or Pyramid Freight BVI) limited
to $15,000,000 in the aggregate and Liens securing obligations of a member of
the South African Group or Pyramid Freight BVI (to the extent that such Liens
attach only to assets located in South Africa) to another member of the South
African Group or Pyramid Freight BVI;
(k) any Lien constituted by the Cession in Security Agreement and in respect of
any Subsidiary formed under the laws of New Zealand, any “security interest” as
defined in section 17(1)(b) of the Personal Property Securities Act 1999
(NZ) which does not secure payment or performance of any obligation;
(l) any Lien on an asset, or an asset of any person, acquired by a member of the
Group after the date of this Agreement, provided that (i) the aggregate amount
covered by any such Lien does not exceed $10,000,000 (or its equivalent in any
other currency) at any time, (ii) such Lien is only in place for the period of
six (6) months from the date of acquisition and (iii) the principal amount
secured by that Lien has not been incurred or increased in contemplation of, or
since, the acquisition;
(m) any arrangement constituted by retention of title in connection with the
acquisition of goods from a supplier provided the goods are acquired in the
ordinary course of business on the normal commercial terms of the supplier,
which terms must not provide for retention of title when all goods supplied have
been paid for in full;
(n) if and so long as on the date such Liens are granted no Default or Event of
Default exists hereunder or would result hereunder, including, without
limitation, under Section 7.04, Liens securing Indebtedness of the Borrower or
any Subsidiary in addition to those described in clauses (a) through (m) above.
For the purposes of this Section 7.05, any Person becoming a Subsidiary after
the date of this Agreement shall be deemed to have incurred all of its then
outstanding Liens at the time it becomes a Subsidiary, and any Person extending,
renewing or refunding any Indebtedness secured by any Lien shall be deemed to
have incurred such Lien at the time of such extension, renewal or refunding.
Notwithstanding the foregoing or any other provision of this Agreement, the
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on any assets of the Borrower or any
Subsidiary securing any Primary Credit Facility except as set forth in the
second sentence of Section 6.11, unless the Obligations are also concurrently
equally and ratably secured pursuant to documentation, including, without
limitation, an intercreditor agreement, reasonably satisfactory to the Lender.
7.06 Subsidiary Indebtedness. In addition to and not in limitation of any other
applicable restrictions herein, including Sections 7.03 and 7.04, the Borrower
will not, at any time, permit any Subsidiary to, directly or indirectly, create,
incur, assume, guarantee, have outstanding, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness other than:
(a) Indebtedness of members of the South African Group (other than Pyramid
Freight BVI) not to exceed 800,000,000 South African Rand (or its equivalent in
any other currency) at any time; and Indebtedness consisting solely of put
rights of other mandatorily redeemable interests with respect to equity issued
by any member of the South African Group to enable such Subsidiary to maintain
BBBEE status or its equivalent.
(b) any unsecured Indebtedness of any Subsidiary Guarantor consisting of direct
obligations or Guaranties;

 

-45-



--------------------------------------------------------------------------------



 



(c) Indebtedness of any Subsidiary of the Borrower (other than a member of the
South African Group) in an aggregate amount not to exceed $60,000,000 (or its
equivalent in any other currency) at any time;
(d) Indebtedness incurred under any Capital Lease permitted to exist under
Section 7.13 in an amount not to exceed $90,000,000 (or its equivalent in any
other currency) at any one time;
(e) Indebtedness of a Subsidiary (other than a member of the South African Group
or Pyramid Freight BVI) owed to an Obligor or a Wholly Owned Subsidiary (other
than a member of the South African Group or Pyramid Freight BVI);
(f) Indebtedness owed by a member of the South African Group or Pyramid Freight
BVI to another member of the South African Group or Pyramid Freight BVI;
(g) unsecured Indebtedness of any Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) owed to a member of the South African
Group or Pyramid Freight BVI so long as such Indebtedness is contractually
subordinated to such Subsidiary Guarantors’ obligations hereunder on terms
reasonably satisfactory to the Lender;
(h) unsecured Indebtedness of a member of the South African Group or Pyramid
Freight BVI owed to the Borrower or a Subsidiary (other than a member of the
South African Group or Pyramid Freight BVI) in an amount not to exceed the
lesser of (i) until the Release Date as a result of the circumstances set forth
in clause (b) thereof, the amount permitted under the 2009 Note Purchase
Agreement or (ii) $10,000,000 (or its equivalent in any other currency);
(i) secured Indebtedness of any Subsidiary to the extent that the Lien securing
such Indebtedness would be permitted pursuant to Section 7.05(g) or 7.05(h);
(j) Indebtedness under earnout arrangements in an aggregate amount of up to
$65,000,000 (or its equivalent in any other currency) at any one time to the
extent such indebtedness remains contingent in accordance with the terms of the
earnout arrangements;
(k) any Indebtedness incurred under the Loan Documents;
(l) existing Indebtedness in an amount not to exceed $55,000,000 of Pyramid
Freight BVI to Goddard Company Limited; and
(m) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing provisions, provided that on the date such Subsidiary incurs or
otherwise becomes liable with respect to any such Indebtedness, and immediately
after giving effect to the incurrence thereof, no Default or Event of Default
exists hereunder, including, without limitation, under Section 7.04.
For the purpose of this Section 7.06, any Person becoming a Subsidiary after the
Closing Date shall be deemed, at the time it becomes such a Subsidiary, to have
incurred all of its then outstanding Indebtedness.
7.07 Merger, Consolidation, Etc. The Borrower will not consolidate with or merge
with any other Person or convey, transfer or lease all or substantially all of
its assets in a single transaction or series of transactions to any Person
unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Borrower as an entirety, as the case may be, shall be a
solvent corporation, limited liability company or other legal entity organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia) or any other Permitted Jurisdiction, and, if the
Borrower is not such corporation, limited liability company or other legal
entity, (i) such corporation, limited liability company or other legal entity
shall have executed and delivered to the Lender its assumption of the due and
punctual performance and observance of the Obligations and (ii) such
corporation, limited liability company or other legal entity shall have caused
to be delivered to the Lender an opinion of internationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Lender, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and

 

-46-



--------------------------------------------------------------------------------



 



(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Borrower shall have the effect of releasing the Borrower or any successor
corporation, limited liability company or other legal entity that shall
theretofore have become such in the manner prescribed in this Section 7.07 from
its liability under this Agreement.
7.08 Sale of Assets. Except as permitted by Section 7.07, the Obligors will not,
and will not permit any Subsidiary to, sell, lease, transfer or otherwise
dispose of, including by way of merger (collectively, a “Disposition”), any
assets, including capital stock of Subsidiaries, in one or a series of
transactions, to any Person, other than:
(a) Dispositions in the ordinary course of business;
(b) Dispositions by a Subsidiary to the Borrower or a Wholly-Owned Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI and
Dispositions by a Subsidiary which is a member of the South African Group to a
Subsidiary which is a member of the South African Group or Pyramid Freight BVI;
(c) Dispositions not otherwise permitted by clause (a) or (b) of this
Section 7.08, provided that (i) the aggregate net book value of all assets so
disposed of in any twelve month period pursuant to this Section 7.08(c) does not
exceed 10% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter and (ii) after giving effect to such transaction, no
Default or Event of Default shall exist; and
(d) Dispositions of stock or other interests or securities by way of merger or
otherwise, of a member of the South African Group to another Person in order to
obtain or maintain BBBEE status.
The Obligors may, or may permit a Subsidiary to, make a Disposition and the
assets subject to such Disposition shall not be subject to or included in the
foregoing limitation and computation contained in clause (c)(i) of the preceding
sentence if:
(A) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are reinvested in
productive assets to be used in the existing business of the Borrower or a
Subsidiary which is not (i) a member of the South African Group or (ii) Pyramid
Freight BVI (to the extent such assets are in South Africa) and (y) in the case
of a Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are reinvested in productive assets to be used in
the existing business of the Borrower or a Subsidiary; or

 

-47-



--------------------------------------------------------------------------------



 



(B) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are applied to the
payment or prepayment of Senior Indebtedness, including the Obligations on a pro
rata basis with other Senior Indebtedness of the Borrower or any Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI (other
than Senior Indebtedness in respect of any revolving credit or similar credit
facility providing the Borrower or any Subsidiary with the right to obtain loans
or other extensions of credit from time to time, except to the extent that in
connection with such payment of Senior Indebtedness the available credit under
such credit facility is permanently reduced by an amount not less than the
amount of such proceeds applied to the payment of Senior Indebtedness) and
(y) in the case of a Disposition by a Person who is a member of the South
African Group, the net proceeds from such Disposition are applied to the payment
or prepayment of Indebtedness of the Borrower or any Subsidiary owing to any
Person that is not a Subsidiary or Affiliate and which is not expressed to be
junior or subordinate to any other Indebtedness of the Borrower or Subsidiary
(other than Indebtedness in respect of any revolving credit or similar facility
except to the extent that such facility is permanently reduced).
For purposes of the foregoing clauses (A) and (B), to the extent that the assets
that are disposed of are assets owned by a Person other than a member of the
South African Group or Pyramid Freight BVI, the proceeds of such Disposition
shall only be applied to acquire assets, or prepay debt of, an Obligor or a
Subsidiary which is not a member of the South African Group or Pyramid Freight
BVI.
Notwithstanding the foregoing, at the time of any Disposition and after giving
effect thereto, in no event shall Consolidated Total Assets of the Borrower and
its Subsidiaries (other than the South African Group and Pyramid Freight BVI)
constitute less than 50% of Consolidated Total Assets.
7.09 Line of Business. The Obligors will not and will not permit any Subsidiary
to engage in any business if, as a result, the general nature of the business in
which the Obligors and their Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Obligors and their Subsidiaries, taken as a whole, are engaged on
the date of this Agreement.
7.10 Terrorism Sanctions Regulations. The Borrower will not and will not permit
any Controlled Affiliate to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause the Lender to be in
violation of any Laws.
7.11 Subsidiaries in South Africa. No Subsidiary of the Borrower incorporated in
South Africa may become an obligor or guarantor under the Global Credit
Facilities or the Existing Financing Agreements. Neither the Borrower nor any
Subsidiary of the Borrower (other than the South African Group (exclusive of
Pyramid Freight BVI)) may become an obligor or guarantor under the South African
Facilities. Except as permitted by Section 7.06 or otherwise outstanding on the
date hereof, the Obligors will not at any time have any Indebtedness outstanding
which is owed to a member of the South African Group or Pyramid Freight BVI.
7.12 Minimum Debt Service Ratio. The Borrower will not permit the Debt Service
Ratio to be, as of the end of any Measurement Period, less than 2.50 to 1.00.
7.13 Capital Leases. Capital Leases of the Borrower and its Subsidiaries will
not, at any time, exceed in the aggregate (i) $90,000,000 (or its equivalent in
any other currency) plus (ii) at all times after the later to occur of June 30,
2012 or the Release Date pursuant to clause (b) of the definition thereof, such
amounts as the Borrower and its Subsidiaries are permitted to have outstanding
pursuant to Section 7.04 hereof.

 

-48-



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:
(a) any Obligor defaults in the payment (i) when and as required to be paid
herein, of any amount of principal of any Revolving Loan or any L/C Obligation,
or (ii) within five Business Days after the same becomes due, of any interest on
any Revolving Loan or on any L/C Obligation, or any other fee due hereunder, or
(iii) within five days after the same becomes due, of any other amount payable
hereunder or under any other Loan Document;
(b) (i) any Subsidiary Guarantor defaults in the performance of or compliance
with any term of its Subsidiary Guaranty Agreement, or (ii) any Obligor defaults
in the performance of or compliance with any term contained in Section 6.01(d)
or Sections 6.18, 7.02 through and including 7.08, 7.12 and 7.13; or
(c) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 8.01(a) and (b)) and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from the Lender (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(c)); or
(d) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in any Loan Document or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
(e) (i) any Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or make
whole amount or interest on any Indebtedness that is outstanding in an aggregate
principal amount of at least $10,000,000 (or its equivalent in the relevant
currency of payment) until such time as the 2009 Note Purchase Agreement has
been terminated and $15,000,000 (or its equivalent in the relevant currency of
payment) at all times thereafter beyond any period of grace provided with
respect thereto, or (ii) any Obligor or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $10,000,000 (or its
equivalent in the relevant currency of payment) until such time as the 2009 Note
Purchase Agreement has been terminated and $15,000,000 (or its equivalent in the
relevant currency of payment) at all times thereafter or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) any Obligor or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000 (or its equivalent in the relevant currency of
payment) until such time as the 2009 Note Purchase Agreement has been terminated
and $15,000,000 (or its equivalent in the relevant currency of payment) at all
times thereafter, or (y) one or more Persons have the right to require any
Obligor or any Subsidiary so to purchase or repay such Indebtedness other than
(in the case of each of clauses (i) through (iii) immediately above)
Indebtedness consisting of Capital Leases if the non-payment of such
Indebtedness has resulted from the loss of the asset which is subject to the
Capital Lease to the extent the obligations under that Capital Lease are covered
by insurance; or
(f) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, winding up, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, winding up, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment, composition or arrangement for the
benefit of its creditors, (iv) consents to the appointment of a liquidator,
custodian, receiver, administrative receiver or administrator, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

-49-



--------------------------------------------------------------------------------



 



(g) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any of its Significant
Subsidiaries, a liquidator, custodian, receiver, administrative receiver or
administrator, trustee or other officer with similar powers with respect to it
or with respect to any substantial part of its assets or property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding up or liquidation of any Obligor or any of its
Significant Subsidiaries, or any such petition shall be filed against any
Obligor or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(h) any event occurs with respect to any Obligor or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 8.01(f) or (g), including but not limited to, (x) a Dutch
Obligor being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(y) a redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire under Articles L.620-1 et seq. of the French Commercial Code and
(z) a winding-up, administration or dissolution (and each of those terms) and
including insolvency proceedings (Insolvenzverfahren) in Germany, provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 8.01(f) or (g); or
(i) (i) a final judgment or judgments for the payment of money aggregating in
excess of $50,000,000 (or its equivalent in the relevant currency of payment)
are rendered against one or more of any Obligor and its Subsidiaries, or (ii) a
final non-monetary judgment or judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and in either case such judgments are not within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or
(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed $50,000,000 (or its equivalent in
any other currency), (iv) any Obligor or any ERISA Affiliate shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (v) any Obligor or any ERISA Affiliate withdraws from any
Multiemployer Plan, (vi) any Obligor or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post employment welfare benefits in
a manner that would increase the liability of any Obligor or any Subsidiary
thereunder, (vii) any Obligor or any Subsidiary fails to administer or maintain
a Non-U.S. Plan in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up or (viii) any Obligor or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or
(k) an Obligor (other than the Borrower) is not or ceases to be a Subsidiary of
the Borrower other than as permitted hereunder.
As used in Section 8.01(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

-50-



--------------------------------------------------------------------------------



 



8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
(a) declare the Revolving Commitment to be terminated, whereupon the Revolving
Commitment shall be terminated;
(b) declare the unpaid principal amount of all outstanding Revolving Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
(c) require the Borrower to Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the applicable Honor Date or the Letter of Credit Expiration Date, as the
case may be);
(d) exercise all rights and remedies available to it under the Loan Documents or
applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Revolving Commitment shall automatically terminate, the
unpaid principal amount of all outstanding Revolving Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion.
8.04 Executive Proceedings.
(a) At the Lender’s discretion, the ratification of the position of each Spanish
Obligor as a Subsidiary Guarantor under this Agreement shall be formalized in a
Spanish public document (escritura pública), so that it has the status of a
notarial document of loan for all purposes contemplated in article 517,
paragraph 2, number 4 of the Civil Procedural Law.
(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the full
Obligations hereunder. For the purposes of Articles 571 et seq. of the Civil
Procedural Law, the Obligors expressly agree that such balances shall be
considered as due, liquid and payable and may be claimed pursuant to the same
provisions of such law.
(c) For the purposes of Articles 571 et seq. of the Civil Procedural Law, it is
expressly agreed by the Obligors and the Lender that the determination of the
debt to be claimed through the executive proceedings shall be effected by the
Lender by means of the appropriate certificate evidencing the Obligations. By
virtue of the foregoing, to exercise executive action by the Lender it will be
sufficient to deliver (i) an original notarial first or authentic copy of this
Agreement, (ii) the notarial document (acta notarial) which incorporates the
certificate issued by the Lender of the amount due by any Spanish Obligor
including an excerpt of the credits and debits, including the interest applied,
evidencing that the determination of the amounts due and payable by the Spanish
Obligor has been calculated as agreed in this Agreement, and (iii) a notarial
document (acta notarial) evidencing that the Obligors have been served notice of
the amount that is due and payable.

 

-51-



--------------------------------------------------------------------------------



 



(d) The amount of the balances so established shall be notified to the Obligors
in an attestable manner at least three days in advance of exercising the
executive action set out in paragraph (c) above.
(e) The Spanish Obligors hereby expressly authorize the Lender to request and
obtain certificates and documents, including second or further copies of the
deed in which the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement is formalized, issued by the notary
who has formalized the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement in order to evidence its compliance
with the entries of his registry-book and the relevant entry date for the
purpose of article 517, paragraph 2, number 4 of the Civil Procedural Law. The
cost of such certificates and documents will be for the account of the Obligors.
ARTICLE IX.
SUBSIDIARY GUARANTY
9.01 Guaranty and Indemnity. Each Subsidiary Guarantor jointly and severally and
irrevocably and unconditionally:
(a) promises to pay promptly to the Lender in lawful money of the United States
or any other applicable Alternative Currency, any and all Obligations of the
Borrower to the Lender (the “Guaranteed Obligations”) when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter;
and
(b) indemnifies the Lender immediately on demand against any loss or liability
suffered by the Lender if any Obligation is or becomes unenforceable, invalid or
illegal; the amount of the loss or liability under this indemnity will be equal
to the amount the Lender would otherwise have been entitled to recover.
9.02 Unconditional Guaranty.
(a) This guarantee is a continuing guarantee and will extend to the ultimate
balance of all sums payable by any Obligor under the Loan Documents, regardless
of any intermediate payment or discharge in whole or in part.
(b) The Obligations guaranteed by each Subsidiary Guarantor under this
Article IX and the losses and liabilities against which each Subsidiary
Guarantor indemnifies the Lender include, in each case, all Obligations which
arise after a petition is filed by, or against, any Obligor under Debtor Relief
Laws (or in analogous circumstances under any applicable law in any other
applicable jurisdiction) even if the Obligations do not accrue because of the
automatic stay under section 362 of the Bankruptcy Code of the United States (or
because of any analogous provision under any applicable law in any other
jurisdiction) or because any such obligation is not an allowed claim against
such Obligor in any such bankruptcy proceedings or otherwise.
9.03 Reinstatement.
(a) If any discharge (whether in respect of the obligations of any Obligor or
any security for those obligations or otherwise) or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or
otherwise without limitation, the liability of each Subsidiary Guarantor under
this Article IX will continue or be reinstated as if the discharge or
arrangement had not occurred.
(b) The Lender may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.

 

-52-



--------------------------------------------------------------------------------



 



9.04 Waiver of Defenses.
(a) The obligations of each Subsidiary Guarantor under this Article IX will not
be affected by any act, omission or thing which, but for this provision, would
reduce, release or prejudice any of its obligations under this Article IX
(whether or not known to it or the Lender). This includes: (i) any time or
waiver granted to, or composition with, any person; (ii) any release of any
person under the terms of any composition or arrangement; (iii) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
person; (iv) any non presentation or non observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security; (v) any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any person
and including notice of an adverse change in the financial condition of any
Obligor or any other fact that might increase or expand any Subsidiary
Guarantor’s risk hereunder; (vi) any amendment, novation, supplement, extension
or reinstatement (however fundamental and of whatever nature) of a Loan Document
or any other document or security; (vii) any unenforceability, illegality,
invalidity or non provability of any obligation of any person under any Loan
Document or any other document or security; (viii) any insolvency or similar
proceedings; (ix) notice of acceptance of this Subsidiary Guaranty Agreement;
(x) the creation, existence or acquisition of any of the Guaranteed Obligations,
subject to such Subsidiary Guarantor’s right to make inquiry of the Lender to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(xi) notice of the amount of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of the Lender to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (xii) all other
notices and demands to which such Subsidiary Guarantor might otherwise be
entitled; (xiii) the defense of the “single action” rule or any similar right or
protection, and the right by statute or otherwise to require the Lender to
institute suit against the Borrower or to exhaust its rights and remedies
against the Borrower, the Subsidiary Guarantor being bound to the payment of
each and all Guaranteed Obligations, whether now existing or hereafter accruing,
as fully as if such Guaranteed Obligations were directly owing to the Lender by
such Subsidiary Guarantor; and (xiv) any other defense which the Subsidiary
Guarantor may have to the full and complete performance of its obligations
hereunder.
(b) Each Obligor organized in Spain waives any right of exclusion, order or
division (beneficios de excusión, orden y división) under Article 1830 et seq.
of the Spanish Civil Code.
(c) Each Obligor organized in Belgium waives any right of discussion or division
(bénéfice de discussion et de division) under article 2021 and 2026 of the
Belgian Civil Code.
(d) Each Obligor organized in Guernsey waives any right it may have (whether by
virtue of the droit de discussion or droit de division or otherwise) to require:
(i) that the Lender, before enforcing its rights against it under this
Agreement, takes any action, exercises any recourse or seeks a declaration of
bankruptcy against the Borrower or any other Person, makes any claim in a
bankruptcy, liquidation, administration or insolvency of the Borrower or any
other Person or enforces or seeks to enforce any other right, claim, remedy or
recourse against the Borrower or any other Person;
(ii) that the Lender, in order to preserve any of its rights against the Obligor
organized in Guernsey joins the Obligor organized in Guernsey as a party to any
proceedings against the Borrower, or the Borrower as a party to any proceedings
against the Obligor organized in Guernsey or takes any other procedural steps;
or
(iii) that the Lender divide the liability of the Obligor organized in Guernsey
under this Agreement with any other Person.

 

-53-



--------------------------------------------------------------------------------



 



9.05 Immediate Recourse.
(a) Each Subsidiary Guarantor waives any right it may have of first requiring
the Lender to proceed against or enforce any other right or security or claim
payment from any Person before claiming from that Subsidiary Guarantor under
this Article IX.
(b) This waiver applies irrespective of any law or any provision of a Loan
Document to the contrary.
9.06 Appropriations. Until all amounts which may be or become payable by the
Obligors under or in connection with the Loan Documents have been irrevocably
paid in full, the Lender may without affecting the liability of any Subsidiary
Guarantor under this Article IX:
(a) (i) refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender against those amounts; or
(ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and
(b) hold in an interest bearing suspense account any moneys received from any
Subsidiary Guarantor or on account of that Subsidiary Guarantor’s liability
under this Article IX.
9.07 Non-Competition. Unless:
(a) all amounts which may be or become payable by the Obligors under or in
connection with the Loan Documents have been irrevocably paid in full; or
(b) the Lender, acting reasonably, otherwise directs,
no Subsidiary Guarantor will, after a claim has been made or by virtue of any
payment or performance by it under this Article IX:
(i) be subrogated to any rights, security or moneys held, received or receivable
by the Lender;
(ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Subsidiary Guarantor’s
liability under this Article IX;
(iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Lender; or
(iv) receive, claim or have the benefit of any payment, distribution or security
from or on account of any Obligor, or exercise any right of set off as against
any Obligor.
Each Subsidiary Guarantor must hold in trust for and immediately pay or transfer
to the holders on a pro rata basis any payment or distribution or benefit of
security received by it contrary to this Article IX or in accordance with any
directions given by the Lender under this Article IX.
9.08 Release of Subsidiary Guarantors’ Right of Contribution. If any Subsidiary
Guarantor ceases to be a Subsidiary Guarantor in accordance with the terms of
the Loan Documents for the purposes of any sale or other disposal of that
Subsidiary Guarantor:
(a) that Subsidiary Guarantor will be released by each other Subsidiary
Guarantor from any liability whatsoever to make a contribution to any other
Subsidiary Guarantor arising by reason of the performance by any other
Subsidiary Guarantor of its obligations under the Loan Documents; and

 

-54-



--------------------------------------------------------------------------------



 



(b) each other Subsidiary Guarantor will waive any rights it may have by reason
of the performance of its obligations under the Loan Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any right of the Lender under any Loan Document or of any other security taken
under, or in connection with, any Loan Document where the rights or security are
granted by or in relation to the assets of the retiring Subsidiary Guarantor.
9.09 Releases. Each Subsidiary Guarantor consents and agrees that, without
notice to or by such Subsidiary Guarantor and without impairing, releasing,
abating, deferring, suspending, reducing, terminating or otherwise affecting the
obligations of such Subsidiary Guarantor hereunder, the Lender, in the manner
provided herein, by action or inaction, may:
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, this Agreement;
(b) assign, sell or transfer, or otherwise dispose of, all or any part of its
rights and obligations under this Agreement;
(c) grant waivers, extensions, consents and other indulgences to any Obligor in
respect of this Agreement;
(d) amend, modify or supplement in any manner and at any time (or from time to
time) this Agreement including, without limitation, by any increase in the
principal amount of the Obligations or any change in interest rates or swap
breakage determinations;
(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not;
(f) sell, exchange, release or surrender any property at any time pledged or
granted by the Borrower or any Subsidiary Guarantor as security in respect of
the Guaranteed Obligations in accordance with the agreement or instrument
granting any such security;
(g) exchange, enforce, waive, or release, by action or inaction, any security
for the Guaranteed Obligations or any other guarantee of the Obligations; and
(h) do any other act or event which could have the effect of releasing the
Subsidiary Guarantor from the full and complete performance of its obligations
hereunder.
9.10 Marshaling. Each Subsidiary Guarantor consents and agrees that:
(a) the Lender shall be under no obligation to marshal any assets in favor of
any Subsidiary Guarantor or against or in payment of any or all of the
Guaranteed Obligations; and
(b) to the extent the Borrower makes a payment or payments to the Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or required, for any of the
foregoing reasons or for any other reason, to be repaid or paid over to a
custodian, trustee, receiver, or any other party under any Debtor Relief Law,
common law, or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied thereby shall be revived
and continued in full force and effect as if said payment or payments had not
been made and each Subsidiary Guarantor shall be primarily liable for such
obligation.
9.11 Liability. Each Subsidiary Guarantor agrees that the liability of each
Subsidiary Guarantor in respect of this Article IX shall be immediate, and shall
not be contingent upon the exercise or enforcement by the Lender of whatever
remedies such holder may have against the Borrower or the enforcement of any
Lien or realization upon any security the Lender may at any time possess.

 

-55-



--------------------------------------------------------------------------------



 



9.12 Character of Obligation. The Guaranty set forth in this Article IX is a
primary and original obligation of each Subsidiary Guarantor and is an absolute,
unconditional, continuing and irrevocable guarantee of payment and performance
(and not of collectability) and shall remain in full force and effect until the
full, final and indefeasible payment in cash of the Guaranteed Obligations
without respect to future changes in conditions, except as provided in Section
6.14.
The obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
Agreement and the rights of the Lender to enforce such obligations by any
proceedings, whether by action at law, suit in equity or otherwise, shall not be
subject to any reduction, limitation, impairment or termination, whether by
reason of any claim of any character whatsoever or otherwise, including, without
limitation, claims of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense, set off, counterclaim, recoupment or
termination whatsoever.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
(a) any default, failure or delay, willful or otherwise, in the performance by
any Obligor of any obligations of any kind or character whatsoever of such
Obligor;
(b) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of any Obligor or any other Person or in respect of the property of
any Obligor or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of any Obligor or any other Person;
(c) impossibility or illegality of performance on the part of any Obligor of its
obligations under any Loan Document or any other instruments or agreements;
(d) the validity or enforceability of any Loan Document or any other instruments
or agreements;
(e) in respect of any Obligor or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to any Obligor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of terrorism, acts of God or
the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Obligor or any other Person
and whether or not of the kind hereinbefore specified;
(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any charter, foreseen
or unforeseen, and whether or not valid, incurred by or against any Person, or
any claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by any Person, or against any sums payable under any Loan Document, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided;
(g) any order, judgment, decree, law, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under any instruments; or

 

-56-



--------------------------------------------------------------------------------



 



(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor in respect of the obligations of
any Subsidiary Guarantor under this Subsidiary Guarantee Agreement.
9.13 Election to Perform Obligations. Any election by any Subsidiary Guarantor
to pay or otherwise perform any of the obligations of any Obligor under any Loan
Document, whether pursuant to this Article IX or otherwise, shall not release
such Obligor from such obligations (except to the extent such obligation is
indefeasibly paid or performed) or any of such Obligor’s other obligations under
this Agreement.
9.14 No Election. The Lender shall have the right to seek recourse against each
Subsidiary Guarantor to the fullest extent provided for in this Article IX and
elsewhere as provided in this Agreement, and against the Borrower, to the full
extent provided for in this Agreement. Each Subsidiary Guarantor hereby
acknowledges that it has other undertakings in this Agreement and running in
favor of the Lender that are separate and apart from its obligations under this
Article IX. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the right
of the Lender to proceed in any other form of action or proceeding or against
other parties unless the Lender has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender against the Borrower or any Subsidiary Guarantor under
any document or instrument evidencing obligations of the Company or such
Subsidiary Guarantor to the Lender shall serve to diminish the liability of such
Subsidiary Guarantor under this Agreement (including, without limitation, this
Article IX) except to the extent that the Lender finally and unconditionally
shall have realized payment of the Guaranteed Obligations by such action or
proceeding, notwithstanding the effect of any such action or proceeding upon
such Subsidiary Guarantor’s right of subrogation against the Borrower.
9.15 Other Enforcement Rights. The Lender may proceed to protect and enforce the
Subsidiary Guarantee Agreement under this Article IX by suit or suits or
proceedings in equity, at law or in bankruptcy, and whether for the specific
performance of any covenant or agreement contained in this Article IX or in
execution or aid of any power herein granted or for the recovery of judgment for
or in respect of the Guaranteed Obligations or for the enforcement of any other
proper, legal or equitable remedy available under applicable law.
9.16 Restoration of Rights and Remedies. If the Lender shall have instituted any
proceeding to enforce any right or remedy in this Article IX and such proceeding
shall have been discontinued or abandoned for any reason, or shall have been
determined adversely to the Lender, then and in every such case each the Lender,
the Borrower and each Subsidiary Guarantor shall, except as may be limited or
affected by any determination in such proceeding, be restored severally and
respectively to their respective former positions hereunder and thereunder, and
thereafter the rights and remedies of such holder shall continue as though no
such proceeding had been instituted.
9.17 Survival. So long as the Guaranteed Obligations shall not have been fully
and finally performed and indefeasibly paid, the obligations of each Subsidiary
Guarantor under this Article IX shall survive the transfer and payment of the
Obligations.
9.18 Miscellaneous. So long as the Guaranteed Obligations owed by the Borrower
shall not have been fully and finally performed and indefeasibly paid, each
Subsidiary Guarantor (to the fullest extent that it may lawfully do so)
expressly waives any claim of any nature arising out of any right of indemnity,
contribution, reimbursement or any similar right in respect of any payment made
by such Subsidiary Guarantor on or with respect to such Guaranteed Obligations
under this Article IX or in connection with this Article IX or otherwise, or any
claim of subrogation arising with respect to any such payment made under this
Article IX or otherwise, against any Obligor or the estate of such Obligor
(including Liens on the property of such Obligor or the estate of such Obligor),
in each case if, and for so long as, such Obligor is the subject of any
proceeding brought under any bankruptcy, reorganization, arrangement,
insolvency, administration, readjustment of debt, dissolution or liquidation law
of any jurisdiction, whether now or hereafter in effect, and further agrees that
it will not file any claims against such Obligor or the estate of such Obligor
in the course of such proceeding in respect of the rights referred to in this
Article IX, and further agrees that the Lender may specifically enforce the
provisions of this Article IX. This clause creates a promise which is intended
to create obligations enforceable at the suit of the Lender.

 

-57-



--------------------------------------------------------------------------------



 



If an Event of Default exists, then the Lender shall have the right to declare
all of the Guaranteed Obligations to be, and such Guaranteed Obligations shall
thereupon become, forthwith due and payable, without any presentment, demand,
protest or other notice of any kind, all of which have been expressly waived by
the Borrower and the Subsidiary Guarantors, and notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such Guaranteed
Obligations from becoming automatically due and payable) as against the
Borrower. In any such event, the Lender shall have immediate recourse to such
Subsidiary Guarantor to the fullest extent set forth herein.
9.19 Limitation. Anything herein to the contrary notwithstanding, the liability
of each Subsidiary Guarantor under this Agreement shall in no event exceed an
amount equal to the maximum amount which can be legally guaranteed by such
Subsidiary Guarantor under applicable laws relating to the insolvency of debtors
and fraudulent conveyance.
9.20 Written Notice. Notwithstanding any other provision of this Article IX, in
the event of any acceleration of the Obligations in accordance with the
provisions of Section 8.02 hereof, any requirement of written notice to, or
demand of, the Subsidiary Guarantors pursuant to this Article IX shall be deemed
automatically satisfied upon such acceleration without further action on the
part of any holder (notwithstanding any stay, injunction or other prohibition
preventing any notice, demand or acceleration).
9.21 Unenforceability of Obligations. As a separate and continuing undertaking,
each Subsidiary Guarantor unconditionally and irrevocably undertakes to the
Lender that, should any Guaranteed Obligations not be recoverable against such
Subsidiary Guarantor under this Subsidiary Guarantee Agreement on the footing of
a guarantee for any reason, including, without limitation, a provision of this
Subsidiary Guarantee Agreement or an obligation (or purported obligation) of any
Obligor to pay any Guaranteed Obligation being or becoming void, voidable,
unenforceable or otherwise invalid, and whether or not that reason is or was
known to the Lender, and whether or not that reason is:
(a) a defect in or lack of powers affecting any Obligor, or the irregular
exercise of those powers; or
(b) a defect in or lack of authority by a Person purporting to act on behalf of
any Obligor; or
(c) a dissolution, change in status, constitution or control, reconstruction or
reorganization of any Obligor (or the commencement of steps to effect the same),
then such Subsidiary Guarantor will, as a separate and additional obligation
under this Subsidiary Guarantee Agreement, indemnify the Lender immediately on
demand against the amount which the Lender would otherwise have been able to
recover (on a full indemnity basis). In this Section 9.21 the expression
“Guaranteed Obligations” includes any Indebtedness which would have been
included in that expression but for anything referred to in this clause.
9.22 Contribution. To the extent of any payments made under this Subsidiary
Guarantee Agreement, each Subsidiary Guarantor making such payment shall have a
right of contribution from the other Subsidiary Guarantors, but such Subsidiary
Guarantor covenants and agrees that such right of contribution shall be
subordinate in right of payment to the rights of the Lender for which full
payment has not been made or provided for and, to that end, such Subsidiary
Guarantor agrees not to claim or enforce any such right of contribution unless
and until all of the Obligations have been fully and irrevocably paid and
discharged.

 

-58-



--------------------------------------------------------------------------------



 



9.23 Additional Security. This guarantee is in addition to and is not in any way
prejudiced by any other security now or subsequently held by the Lender.
9.24 Limitations — Belgium. This Guarantee does not apply to any liability to
the extent it would result in this Guarantee constituting unlawful financial
assistance under Articles 329, 430 and/or 629 of the Belgian Corporate Code
(Code des Sociétés).
9.25 Limitations — Spain. This Guarantee does not apply to any liability to the
extent it would result in this guarantee constituting unlawful financial
assistance under Article 81 of the Spanish Joint Stock Company Law (Real Decreto
Legislativo 1564/1989, de 22 de Diciembre, por el que se aprueba el Texto
Refundido de la Ley de Sociedades Anónimas) and/or under Article 40.5 of the
Spanish Private Limited Companies Law (Ley 2/1995, de 23 de marzo, de Sociedades
de Responsabilidad Limitada). Further, the maximum amount of any guarantee
provided by a Spanish Obligor shall be limited to the amount that would make the
net worth of the Spanish Guarantor reduce to two thirds of its share capital,
or, in any case, to the amount that would render the Spanish Obligor unable to
pay its debts as they fall due or need to enter into negotiations with its
creditors and/or file for the opening of bankruptcy (concurso) proceedings minus
one euro.
9.26 Limitations — Hong Kong. This Guarantee does not apply to any liability to
the extent it would result in this guarantee constituting unlawful financial
assistance within the meaning of Section 47A of the Companies Ordinance (Cap.32)
of the Laws of Hong Kong.
9.27 Limitations — Germany. (a) The Lender agrees that its right to enforce any
Guarantee or indemnity granted by a Subsidiary Guarantor incorporated in Germany
which is constituted in the form of a limited partnership
(Kommanditgesellschaft) with a limited liability company (Gesellschaft mit
beschränkter Haftung) as general partner (GmbH & Co. KG) or a limited liability
company (Gesellschaft mit beschränkter Haftung GmbH) (each a “Relevant German
Obligor”) shall, if and to the extent that such guarantee or indemnity is an
up-stream or cross-stream security which secures liabilities of the Relevant
German Obligor’s shareholders or of an affiliated company (verbundenes
Unternehmen) of any such shareholder within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) of such Relevant German Obligor, at
all times be limited if and to the extent that (i) the enforcement of the
guarantee granted by the Relevant German Obligor would cause the Relevant German
Obligor’s, and, in the case of a GmbH & Co. KG, also such Relevant German
Obligor’s general partner’s, assets (the calculation of which shall include all
items set forth in section 266(2) A, B, and C of the German Commercial Code
(Handelsgesetbuch) less the Relevant German Obligor’s or in the case of a GmbH &
Co. KG, such Relevant German Obligor’s general partner’s, liabilities (the
calculation of which shall take into account the captions reflected in section
266(3) B, C (but disregarding, for the avoidance of doubt, the Relevant German
Obligor’s liabilities under this Agreement and D of the German Commercial Code)
(the “Net Asset”), being less than its respective registered share capital
(Stammkapital) plus reserves for its own shares (Rücklage für eigene Anteile)
(the aggregate of the registered share capital and the shares for its own
shares, the “Protected Capital”) (Begruendung einer Unterbilanz) or (ii) where
the amount of the Relevant German Obligor’s Net Assets (or the Net Assets of its
general partner if the Relevant German Obligor is a GmbH & Co. KG) are already
less than its Protected Capital causing such amount to be further reduced
(Vertiefung einer Unterbilanz).
(b) For the purposes of the calculation of the amounts to which enforcement is
limited, the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase after the date of this Agreement of the Relevant
German Obligor’s, or, in the case of a German GmbH & Co. KG, its general
partner’s, registered share capital (1) which has been effected without the
prior written consent of the Required Holders and which is made out of retained
earnings (Kapitalerhöhug aus Gesellschaftsmitteln) or (2) to the extent that it
is not fully paid up shall be deducted from the share capital; and
(ii) loans and other contractual liabilities incurred in violation of any
Financing Agreement shall be disregarded.

 

-59-



--------------------------------------------------------------------------------



 



(c) The limitations set out in paragraphs (a) and (b) above shall only apply if:
(i) within five Business Days following the receipt of notice of enforcement of
the Guarantee the managing directors of the Relevant German Obligor have
confirmed in writing to the Lender (A) to what extent the Guarantee is an
up-stream or cross-stream security and (B) the amount which cannot be enforced
due to it causing the Net Assets of the Relevant German Obligor to fall below
its stated share capital and such confirmation is supported by interim financial
statements up to the end of the last completed calendar month (the “Management
Determination”); or
(ii) within 10 Business Days from the date the Required Holders have contested
the Management Determination the Lender receives an up to date balance sheet
drawn-up by a firm of auditors of international standard and repute together
with a determination of the Net Assets. Such balance sheet and determination of
Net Assets shall be prepared in accordance with accounting principles pursuant
to the German Commercial Code (Handelsgesetzbuch) and be based on the same
principles that were applied when establishing the previous year’s balance
sheet.
(d) Should the Relevant German Obligor fail to deliver such balance sheets
and/or determinations of the Net Assets within the time periods referred to
above the holders of Notes shall be entitled to enforce the security granted
under this Agreement subject only to paragraphs (a) and (b) above.
(e) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of:
(i) the enforcement of the Guarantee to the extent such Guarantee guarantees
obligations of a Subsidiary Guarantor incorporated in Germany itself or
obligations of any of its Wholly-Owned Subsidiaries; or
(ii) the enforcement of any claim of the Lender against the Borrower (in such
capacity) under this Agreement.
9.28 Limitations — the Netherlands. The guarantee and indemnities contained in
this Article IX do not apply to any liability to the extent that that liability
would result in any Subsidiary Guarantor violating any applicable financial
assistance laws.
9.29 U.S. Guarantors. (a) In this Subsection: (i) “fraudulent transfer law”
means any applicable bankruptcy and fraudulent transfer and conveyance statute
and any related case law of the United States of America or any State thereof
(including the District of Columbia); and (ii) terms used in this Subsection are
to be construed in accordance with the fraudulent transfer laws.
(b) Each U.S. Guarantor acknowledges that:
(i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Loan Documents;
(ii) those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and
(iii) the Lender has acted in good faith in connection with the Guarantee given
by that U.S. Guarantor and the transactions contemplated by the Loan Documents.

 

-60-



--------------------------------------------------------------------------------



 



(c) The Lender agrees that each U.S. Guarantor’s liability under this Article IX
is limited so that no obligation of, or transfer by, any U.S. Guarantor under
this Article IX is subject to avoidance and turnover under any fraudulent
transfer law.
(d) Each U.S. Guarantor represents and warrants to the Lender that:
(i) the fair value of its consolidated assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP;
(ii) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its or their debts as
they become absolute and matured;
(iii) it is able to realize upon its or their assets and pay its or their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;
(iv) it has not incurred and does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature;
(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital; and
(vi) it has not made a transfer or incurred an obligation under this Agreement
or any other Loan Document with the intent to hinder, delay or defraud any of
its present or future creditors.
(e) Each acknowledgement, representation and warranty:
(i) in Section 9.29(b) is made by each U.S. Guarantor on the date of this
Agreement;
(ii) in Section 9.29(d) is made on the date of this Agreement by each U.S.
Guarantor on an individual basis or in the case of a U.S. Guarantor that has
Subsidiaries that are also Subsidiary Guarantors, on the basis of the
consolidated assets and liabilities of that U.S. Guarantor and its Subsidiaries
that are Subsidiary Guarantors.
(iii) in this Section 9.29 is deemed to be repeated whenever a representation is
deemed to by repeated under any Loan Document; and
(iv) in this Section 9.29 is, when repeated, applied to the circumstances
existing at the time of repetition.
9.30 Limitations — UK. This Guarantee does not apply to any liability to the
extent that it would result in this Subsidiary Guarantee Agreement constituting
unlawful financial assistance within the meaning of s151 of the Companies Act
1985.
9.31 Limitation on Pyramid Freight. Under this Section 9.31 the liability of
Pyramid Freight BVI is limited to the aggregate amount generated from any of its
assets not located in South Africa. Notwithstanding any term of this
Section 9.31, nothing in this Section will result in Pyramid Freight, South
Africa being liable to apply assets located in South Africa in respect of this
Agreement.

 

-61-



--------------------------------------------------------------------------------



 



9.32 Limitations — Singapore. This Subsidiary Guarantee Agreement does not apply
to any liability to the extent it would result in this Guarantee constituting
unlawful financial assistance within the meaning of section 76 of the Companies
Act (Cap 50) of the Statutes of the Republic of Singapore.
9.33 Irish Obligors. The Lender agrees that the liability of each Irish Obligor
under this Section 9 does not apply or extend to any liability to the extent
that it would result in this Subsidiary Guaranty Agreement constituting unlawful
financial assistance within the meaning of Section 60 (as amended) of the
Companies Act 1963 of Ireland.
9.34 Guarantor Intent. Without prejudice to the generality of Section 9.04
(Waiver of Defenses), each Subsidiary Guarantor expressly confirms that it
intends that this Subsidiary Guaranty Agreement shall extend from time to time
to any (however fundamental) variation, increase, extension or addition of or to
any of the Loan Documents and/or any facility or amount made available under any
of the Loan Documents for the purposes of or in connection with any of the
following: business acquisitions of any nature; increasing working capital;
enabling investor distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any fees, costs and/or expenses associated with any of the
foregoing.
ARTICLE X.
MISCELLANEOUS
10.01 Amendments; Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Obligor therefrom, shall be effective unless in writing signed by the
Lender and the Borrower or the applicable Obligor, as the case may be, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
10.02 Notices and Other Communications; Facsimile Copies.
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 10.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 10.02, or to such other telephone number as shall
be designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article II shall not be effective until actually received by
the Lender. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Obligors and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

-62-



--------------------------------------------------------------------------------



 



(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower except any such losses, costs, expenses and
liabilities as are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the applicable indemnitee. All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.
10.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all reasonable costs and out of pocket expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs, and
(b) to pay or reimburse the Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Lender and the reasonable cost of
independent public accountants and other outside experts retained by the Lender.
All amounts due under this Section 10.04 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive the
termination of the Revolving Commitment and repayment, satisfaction or discharge
of all other Obligations.
10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby; (b) the Revolving Commitment, any Revolving
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based

 

-63-



--------------------------------------------------------------------------------



 



on contract, tort or any other theory (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereto; and (d) any Existing Financing Agreement, including, without
limitation, any obligation of the Borrower as a Subsidiary Guarantor (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Revolving
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
10.07 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Revolving Commitment, the Revolving Loans and L/C Obligations at
the time owing to it) pursuant to documentation acceptable to the Lender and the
assignee, it being understood and agreed that with respect to any Letters of
Credit outstanding at the time of any such assignment, the Lender may sell to
the assignee a ratable participation in such Letters of Credit. From and after
the effective date specified in such documentation, such Eligible Assignee shall
be a party to this Agreement and, to the extent of the interest assigned by the
Lender, have the rights and obligations of the Lender under this Agreement, and
the Lender shall, to the extent of the interest so assigned, be released from
its obligations under this Agreement (and, in the case of an assignment of all
of the Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment, and shall continue to have all
of the rights provided hereunder to the Lender in its capacity as issuer of any
Letters of Credit outstanding at the time of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver new or replacement notes to
the Lender and the assignee, and shall execute and deliver any other documents
reasonably necessary or appropriate to give effect to such assignment and to
provide for the administration of this Agreement after giving effect thereto.

 

-64-



--------------------------------------------------------------------------------



 



(c) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the outstanding Letters of Credit and/or the Revolving Loans and/or the
reimbursement obligations in respect of Letters of Credit); provided that
(i) the Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Lender shall remain solely responsible to the Borrower for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
the Lender sells such a participation shall provide that the Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that the Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be made to such Participant or (ii) reduce the principal, interest, fees or
other amounts payable to such Participant (provided, however, that the Lender
may, without the consent of the Participant, waive the right to be paid interest
at the Default Rate) or (iii) release all or any of the Guaranties prior to
termination of the Revolving Commitment, expiration of all Letters of Credit and
final payment in full of all Obligations. Subject to subsection (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits and obligations of Section 10.09 as though it were the
Lender.
(d) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant or Eligible Assignee that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant or Eligible Assignee and such Participant
or Eligible Assignee agrees, for the benefit of the Borrower, to provide to the
Lender such tax forms prescribed by the IRS as are necessary or desirable to
establish an exemption from U.S. withholding tax.
(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Note, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
(f) As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) an Affiliate of the Lender and (b) any other
Person (other than a natural person) approved by the Borrower (such approval not
to be unreasonably withheld or delayed); provided that no such approval shall be
required if an Event of Default has occurred and is continuing.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
Revolving Loans and similar extensions of credit in the ordinary course of its
business.

 

-65-



--------------------------------------------------------------------------------



 



10.08 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Obligor relating to any Obligor or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Obligor. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
10.09 Set-off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Obligor, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Obligor) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Revolving Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Revolving Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

-66-



--------------------------------------------------------------------------------



 



10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15 Governing Law.
(a) This Agreement and (except as otherwise expressly stated therein) the other
Loan Documents shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
10.16 Jurisdiction and Process; Waiver of Jury Trial.
(a) Each Obligor irrevocably submits to the non exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement, the notes issued hereunder or any other Loan Document. To the fullest
extent permitted by applicable law, each Obligor irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
(b) Each Obligor agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 10.16(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c) Each Obligor consents to process being served by or on behalf of the Lender
in any suit, action or proceeding of the nature referred to in Section 10.16(a)
by mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 10.02, to Corporation Service
Company, as its agent for the purpose of accepting service of any process in the
United States. Each Obligor agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices under this Section 10.16 shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 10.16 shall affect the right of the Lender to serve
process in any manner permitted by law, or limit any right that the Lender may
have to bring proceedings against an Obligor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

 

-67-



--------------------------------------------------------------------------------



 



(e) Each Obligor hereby irrevocably appoints Corporation Service Company to
receive for it, and on its behalf, service of process in the United States.
(f) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE OBLIGATIONS HEREUNDER OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH.
10.17 USA Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.

 

-68-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            UTi WORLDWIDE INC.
      By:   /s/ Craig Braun         Duly Authorized Signatory (acting pursuant
to, and in accordance with, an empowering resolution of the Board of Directors
of UTi Worldwide Inc.        UTi (AUST) PTY LIMITED
UTi BELGIUM N.V.
UTi LOGISTICS N.V.
UTi NETWORKS LIMITED
UTi, CANADA, INC.
UTi CANADA CONTRACT LOGISTICS INC.
UTi DEUTSCHLAND GMBH
UTi (HK) LIMITED
UTi GLOBAL SERVICES B.V.
UTi NEDERLAND B.V.
UTi TECHNOLOGY SERVICES PTE LTD.
UTi WORLDWIDE (SINGAPORE) PTE LTD.
SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.
UTi IBERIA S.A.
UTi WORLDWIDE (UK) LIMITED
UTi INVENTORY MANAGEMENT SOLUTIONS INC.
CONCENTREK, INC.
INTRANSIT, INC.
MARKET TRANSPORT, LTD.
SAMMONS TRANSPORTATION, INC.
UTi, UNITED STATES, INC.
UTi INTEGRATED LOGISTICS, INC.
      By:   /s/ Craig Braun         Authorized Signatory              GODDARD
COMPANY LIMITED
      By:   /s/ Craig Braun         Duly Authorized Signatory (acting pursuant
to, and in accordance with, an empowering resolution of the Board of Directors
of UTi Worldwide Inc.)   

 

S-1



--------------------------------------------------------------------------------



 



            PYRAMID FREIGHT (PROPRIETARY) LIMITED
      By:   /s/ Craig Braun         Duly Authorized Signatory (acting pursuant
to, and in accordance with, an empowering resolution of the Board of Directors
of UTi Worldwide Inc.)        UTi INTERNATIONAL INC.
      By:   /s/ Craig Braun         Duly Authorized Signatory (acting pursuant
to, and in accordance with, an empowering resolution of the Board of Directors
of UTi Worldwide Inc.)        BANK OF THE WEST
      By:   /s/ Brock Mullins         Brock Mullins, Vice President and Senior
National Banking Credit Officer   

 

S-2